      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 1 of 75




                      UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS
                              KANSAS CITY DIVISION

M.B. and S.E. through their next friend Katharyn        )
McIntyre, V.A. through his next friend Kathryn
Ashburn, M.J. through his next friend Ed Bigus,         )
R.R. through her next friend Ed Bigus, R.M.             )
through his next friend Allan Hazlett, C.A.
through his next friend Allan Hazlett, E.B.             )
through his next friend Allan Hazlett, J.P. through
                                                        )
her next friend Allan Hazlett, Z.Z. through her
next friend Ashley Thorne, B.B. through her next        ) Case No. 18-CV-2617-JWL-GEB
friend Ashley Thorne, and M.A. through his next
friend Ashley Thorne, for themselves and those          )
similarly situated,                                     ) FIRST AMENDED COMPLAINT—
                       Plaintiffs,                        CLASS ACTION
                                                        )
v.                                                      )
Laura Kelly in her official capacity as Kansas          )
Governor, Laura Howard in her official capacity
as Kansas Department for Children and Families          )
Secretary, Dr. Lee A. Norman in his official
capacity as Kansas Department of Health and             )
Environment Secretary, and Laura Howard in her          )
official capacity as Kansas Department for Aging
and Disability Services Secretary,                      )
                       Defendants.                      )



                               FIRST AMENDED COMPLAINT

                                      I. INTRODUCTION

       1.      In September of 2018, the media reported the alleged rape of a thirteen-year-old

girl sleeping in a child welfare agency office in Johnson County, Kansas. The story of this child –

staying overnight in an office because Kansas’ broken system lacked any housing for her –

exemplified a long known danger. Kansas’ child welfare system is, and has been for at least a

decade, systematically failing to protect the safety and well-being of vulnerable children and youth




                                                 1
        Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 2 of 75




in foster care in the custody of the Kansas Department for Children and Families (DCF). This

action addresses two fundamental systemic failures creating this danger.

         2.    First, Defendants – state officials responsible for the operation of the statewide

foster care system in Kansas – maintain the dangerous practice of subjecting children in foster care

to extreme housing disruption, also known as churning. Children in DCF custody needlessly move

from placement to placement more than fifteen or twenty times, and some children even move

more than fifty or one hundred times. Alarmingly, DCF frequently subjects children to “night-to-

night” or short-term placements. In a repetitive, destabilizing cycle, children are regularly forced

to sleep for a night or several nights anywhere a bed, couch, office conference room, shelter or

hospital can be found. For days, weeks, or even months at time, they spend their nights in these

short-term placements and their days in agency offices waiting to find out where they will sleep

next, only to repeat the same cycle again. DCF’s practice of extreme housing disruption inherently

deprives children of basic shelter and effectively renders them homeless while in state custody.

         3.    According to DCF data, as of June 2018, there were 7,687 children in DCF custody.

Between April and September of 2018 alone, 1,459 of the children in care were forced to sleep in

one-night placements. This figure, while alarming, fails to fully capture the scope of the harm

children in DCF custody face. It reflects neither children churning through multiple night-to-night

placements nor those housed in short-term transient placements for up to a week or a month at a

time.

         4.    The Named Plaintiff children in this action have been moved anywhere from ten to

over one hundred times while in DCF custody. Much of that churning has occurred in just the past

one to two years. Given the fluid nature of the foster care population, Defendants constantly expose




                                                 2
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 3 of 75




different children to extreme housing disruption, as a child with just one or two placements today

can become the child with ten, twenty, or more placements in the near future.

       5.      The practice of churning in Kansas causes and presents a risk of emotional,

psychological, developmental and neurological harm. Research literature and studies show that

churning causes and worsens both attachment and behavioral disorders. Research literature and

studies also demonstrate that churning causes direct physical harm to children’s normal brain

development; a child’s brain, central nervous system, and endocrine system are directly harmed

by the practice.

       6.      Second, Defendants fail to provide children in DCF custody with mental health and

behavioral health screening, diagnostic services, and treatment, including trauma-related screening

and diagnostic services. The failure to provide mental health services mandated by the federal

Medicaid statute causes, and risks causing, profound emotional and psychological harm to children

in foster care. All children entering foster care in Kansas have suffered the known trauma of

removal from their homes, and thousands of children in DCF custody have identified mental health

needs and disorders at any given time. Yet, known shortages, delays, and waitlists for mental health

services and treatment, including administrative barriers to prompt and sustained service delivery,

continue to result in children being deprived of the mental health care they require.

       7.      The fundamental problems of churning and mental health service delivery failures

are deeply interconnected. In Kansas, churning often delays or disrupts mental health screens,

diagnostic services, and treatment, and the trauma of churning itself causes harm and makes the

need for prompt mental health services even more urgent. This in turn contributes to more

instability because foster families are frequently unable and unprepared to meet children’s

unidentified and/or untreated mental health needs. For instance, while in foster care, ten-year-old



                                                 3
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 4 of 75




Named Plaintiff C.A. has been moved among foster homes, group homes, and agency offices more

than seventy times. In 2018, he endured a three-month string of continuous night-to-night

placements. Treatment for C.A.’s attention deficit disorder (ADD) and post-traumatic stress

disorder (PTSD), both diagnosed while C.A. has been in DCF custody, has been disrupted in

significant part because he has been moved around so often.

        8.      Named Plaintiffs and their Next Friends bring this federal civil rights class action

pursuant to FED. R. CIV. P. 23(a) and (b)(2), as well as 42 U.S.C. § 1983, on behalf of themselves

and a statewide general class of children who are or will be placed in foster care in the protective

custody of DCF, and a subclass of children who have identified mental health treatment needs.

        9.      Defendants include Kansas Governor Laura Kelly, Kansas DCF Secretary Laura

Howard, Kansas Department of Health and Environment (“KDHE”) Secretary Dr. Lee A. Norman,

and Kansas Department for Aging and Disability Services (“KDADS”) Secretary Laura Howard,

all sued in their official capacities.

        10.      Plaintiffs seek solely declarative and injunctive relief compelling Defendants to

remedy known dangerous practices and specific structural deficiencies in the Kansas foster care

system. Plaintiffs further seek to end violations of their federal rights under the Fourteenth

Amendment to the U.S. Constitution, and under the Early and Periodic Screening, Diagnostic, and

Treatment (“EPSDT”) provisions of the federal Medicaid Act, and the resulting harms, and risks

of harm, to foster children in DCF custody.

                                   II. JURISDICTION & VENUE

        11.     This class action for declaratory and injunctive relief is brought pursuant to 42

U.S.C. § 1983 to redress the ongoing deprivation of rights guaranteed by the United States

Constitution and federal statutory law.



                                                 4
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 5 of 75




        12.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).

Plaintiffs’ claims for declaratory and injunctive relief are authorized under 28 U.S.C. §§ 2201 and

2202 and Rules 57 and 65 of the Federal Rules of Civil Procedure.

        13.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to the claims herein occurred in this district

and because Defendants maintain offices in this district.

                                               III. PARTIES

A. THE NAMED PLAINTIFFS AND NEXT FRIENDS1

M.B. and S.E.

        14.      M.B. and S.E. are brothers, aged eight and nine, respectively, who are currently in

foster care in DCF custody. M.B. and S.E. have both been in DCF custody for over a year. Pursuant

to FED. R. CIV. P. 17(c)(2), M.B. and S.E.’s case is brought by their adult Next Friend, Katharyn

McIntyre, who resides in Leavenworth County, Kansas. Ms. McIntyre is sufficiently familiar with

the facts of M.B. and S.E.’s situation and is dedicated to fairly and adequately representing M.B.

and S.E.’s interests in this litigation.

        15.      M.B. and S.E. first entered DCF custody together in Doniphan County in March

2018, when they were six and seven years old, respectively.

        16.      Prior to entering DCF custody, S.E. was diagnosed with attention deficit

hyperactivity disorder (ADHD), and received medication for this condition.

        17.      Upon entering DCF custody, M.B. and S.E. were immediately separated from their

older sister. Defendants subjected M.B. and S.E. to extreme housing disruption, including night-

to-night placements for nearly a week.


1
 The Court has previously granted permission to use pseudonyms for the Named Plaintiffs in the original Complaint
(Doc. 25). Plaintiffs concurrently seek permission to use pseudonyms for the four new Named Plaintiffs.

                                                       5
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 6 of 75




       18.     M.B. and S.E. did not receive any diagnostic services to assess the trauma they

suffered in connection with their removal.

       19.     For a period of approximately three months in 2018, DCF placed M.B. and S.E.

together in Ms. McIntyre’s home. While in this home, M.B. began exhibiting behavioral health

issues. Ms. McIntyre requested mental health assessment and treatment for M.B. multiple times.

Despite these requests, DCF failed to provide either M.B. or S.E. with the mental health treatment

they required. M.B.’s mental health continued to deteriorate, and he required hospitalization twice

during this four-month period.

       20.     Despite their clear need for mental and behavioral health services, DCF continued

to fail to provide adequate mental health services for M.B. and S.E. Without these necessary

supports, that foster home was unable to continue caring for them. DCF then separated M.B. and

S.E. from each other, again subjecting them to a period of extreme housing disruption, including

night-to-night placements. After leaving Ms. McIntyre’s home, S.E.’s mental health deteriorated

and he required hospitalization.

       21.     Upon information and belief, DCF is still separating M.B. and S.E. from each other,

and their mental health treatment has been inconsistent, disrupted and inadequate. DCF has moved

both M.B. and S.E. at least fifteen times.

       22.     Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate M.B. and S.E.’s substantive due process and federal statutory

rights. Defendants have failed to protect M.B. and S.E. from harm and risk of harm by subjecting

them to extreme housing disruption, including repeated night-to-night placements, and by failing

to provide for their mental health screening, diagnostic, and/or treatment needs. M.B. and S.E.




                                                6
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 7 of 75




continue to be at risk of harm as a result of Defendants’ actions and inactions, policies, patterns,

customs, and/or practices.

V.A.

        23.    V.A. is a seventeen-year-old boy currently in foster care in DCF custody. V.A. has

been in DCF custody for more than a year. Pursuant to FED. R. CIV. P. 17(c)(2), V.A.’s case is

brought by his adult Next Friend, Kathryn Ashburn, who resides in Franklin County, Kansas. Ms.

Ashburn is sufficiently familiar with the facts of V.A.’s situation and is dedicated to fairly and

adequately representing V.A.’s interests in this litigation.

        24.    Upon information and belief, V.A. first entered DCF custody in May 2018 in

Franklin County.

        25.    DCF has already subjected V.A. to extreme housing disruption and moved him

among different placements over ten times in the first six months that V.A. was in custody. His

placements have included over a week of night-to-night placements, two group homes, and a foster

home. Although V.A. is originally from Franklin County, DCF has already moved him to Miami

County, Sedgwick County, and Wyandotte County. He is presently in a foster home in Shawnee

County.

        26.    Upon information and belief, V.A. still does not have a stable placement. Since

entering DCF custody, V.A. has not received any diagnostic services to assess the trauma he

suffered in connection with his removal. Additionally, V.A. has not received any mental health or

behavioral health screening, diagnostic services, or treatment.

        27.    Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate V.A.’s substantive due process and federal statutory rights.

Defendants have failed to protect V.A. from harm and risk of harm by subjecting him to extreme



                                                  7
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 8 of 75




housing disruption, including repeated night-to-night placements, and by failing to provide for his

mental health screening, diagnostic and/or treatment needs. V.A. continues to be at risk of harm

as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or practices.

M.J.

          28.   M.J. is a seventeen-year-old boy currently in DCF custody in foster care. M.J. has

been in DCF custody for ten years. Pursuant to FED. R. CIV. P. 17(c)(2), M.J.’s case is brought by

his adult Next Friend, Ed Bigus, who resides in Miami County, Kansas. Mr. Bigus is sufficiently

familiar with the facts of M.J.’s situation and is dedicated to fairly and adequately representing

M.J.’s interests in this litigation.

          29.   M.J. first entered DCF custody ten years ago in Johnson County, Kansas, when he

was seven years old.

          30.   M.J. has intense mental health needs, for which he has been prescribed medications.

He is currently housed at a youth residential facility.

          31.   DCF has subjected M.J. to extreme housing disruption and has moved him more

than eighty times among different placements, including group homes, shelters, psychiatric

residential treatment facilities (“PRTFs”), and multiple night-to-night placements. For the past five

years, M.J. has been repeatedly housed in night-to-night placements, sometimes for weeks at a

time. When subjected to night-to-night placements, M.J. would be forced to stay in KVC offices

during the day.

          32.   Despite his clear need for stability and consistent mental health services, DCF has

continued to subject M.J. to extreme housing disruption, worsening M.J.’s mental and emotional

health.




                                                  8
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 9 of 75




        33.     DCF has also failed to provide M.J. with mental health services for prolonged

periods of time, especially after he has been discharged from residential facilities or moved to

different parts of the state. Any mental health services he has received have been inconsistent,

disrupted, and inadequate.

        34.     The churning DCF has imposed on M.J. has disrupted his access to education.

During his numerous night-to-night placements, M.J. was not attending school at all.

        35.     Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate M.J.’s substantive due process and federal statutory rights.

Defendants have failed to protect M.J. from harm and risk of harm by subjecting him to extreme

housing disruption, including repeated night-to-night placements, and by failing to provide for his

mental health screening, diagnostic, and/or treatment and service needs. M.J. continues to be at

risk of harm as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or

practices.

R.R.

        36.     R.R. is a seventeen-year-old girl currently in DCF custody in foster care. R.R. has

been in DCF custody for nearly three years. Pursuant to FED. R. CIV. P. 17(c)(2), R.R.’s case is

brought by her adult Next Friend, Ed Bigus, who resides in Miami County, Kansas. Mr. Bigus is

sufficiently familiar with the facts of R.R.’s situation and is dedicated to fairly and adequately

representing R.R.’s interests in this litigation.

        37.     R.R. first entered DCF custody in November 2016 in Johnson County, Kansas,

when she was fourteen years old. She entered care following a physical altercation with her mother

and after periods of housing instability.




                                                    9
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 10 of 75




       38.     DCF has subjected R.R. to extreme housing disruption and has moved her among

different placements over 100 times. R.R.’s placements have included foster homes, acute

hospitalizations, PRTF placements, shelters, night-to-night and short-term placements, and

overnights at the KVC Olathe office. R.R. has also spent considerable time at the KVC office

during the day when in night-to-night or short-term placements. While in DCF custody, R.R. has

received inconsistent mental health services due to her frequent placement moves.

       39.     During her first ten months in DCF custody (through September 2017), R.R. was

placed in more than thirty night-to-night and short-term placements and KVC office stays. None

of these placements lasted longer than two months, and many were just for a few nights or less.

She was shuttled back and forth between open beds in the cities of Shawnee, Overland Park,

Belaire, Wichita, Olathe, Lawrence, Topeka, Kansas City, Pittsburg, Spring Hill, Lenexa, and

Gardner.

       40.     In September 2017, R.R. was placed at the Wheatland Hospital for ten days. Upon

information and belief, the reason she remained at the hospital was not due to a health need, but

rather because there was an available bed and KVC was unable to find her another place to stay.

       41.     From Wheatland Hospital, R.R. was placed at the KVC Wheatland Shelter. At the

time of placement, however, R.R. was the only female resident in a male-only unit of this shelter.

During her stay at the Wheatland Shelter, then-fifteen-year-old R.R. was subjected to unprotected

sexual intercourse with a male peer to which she lacked the capacity to consent. This incident

occurred at night when R.R. and some of the other residents were left unattended in the TV room

of the shelter, referred to as the “Zen Den.” Subsequently, R.R. was placed in the acute mental

health unit of KVC Wheatland for about two months.




                                               10
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 11 of 75




          42.   R.R. was moved from Wheatland Shelter at the demand of her guardian ad litem.

Rather than being provided with an appropriate placement, R.R. was again subjected to another

prolonged period of housing deprivation. For two and half months following her traumatizing

experience at Wheatland Shelter, R.R. was shuttled to a series of night-to-night placements in and

around Johnson County. During this time, R.R. spent most days at the KVC Olathe office.

          43.   Over the years, R.R. has been diagnosed with a long list of mental health and

intellectual development disorders, including post-traumatic stress disorder (PTSD), ADHD,

conduct disorder, Asperger’s syndrome, Mood Disorder, Disruptive Mood Dysregulation

Disorder, Intellectual Disability, and many others. She has been placed on the following

medications simultaneously: Lexapro, Topomax, Concerta, Oxybutynin, Fanapt, Melatonin,

Levothroid, and Metformin. In May 2018, KVC staff noted concerns about how many medications

R.R. was taking. It is unclear what steps, if any, were taken to address these concerns.

          44.   Despite her clear need for stability and consistent mental health services, DCF has

repeatedly subjected R.R. to extreme housing disruption, worsening her mental and emotional

health.

          45.   The churning DCF has imposed on R.R has caused her to frequently change

schools. During some of her night-to-night, short-term, and KVC office placements, she has not

attended school at all.

          46.   R.R. remains at risk of not having a stable placement. She also is not receiving

intensive mental health services to meet her identified mental health treatment needs. Any mental

health services she has received have been inconsistent, disrupted and/or inadequate.

          47.   Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate R.R.’s substantive due process and federal statutory rights.



                                                11
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 12 of 75




Defendants have failed to protect R.R. from harm and risk of harm by subjecting her to extreme

housing disruption, including repeated night-to-night and short-term placements, and by failing to

provide for her mental health screening, diagnostic, and/or treatment needs. R.R. continues to be

at risk of harm as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or

practices.

R.M.

       48.     R.M. is a fourteen-year-old boy currently in DCF custody in foster care. R.M. has

been in DCF custody for seven years. Pursuant to FED. R. CIV. P. 17(c)(2), R.M.’s case is brought

by his adult Next Friend, Allan Hazlett, who resides in Shawnee County, Kansas. Mr. Hazlett is

sufficiently familiar with the facts of R.M.’s situation and is dedicated to fairly and adequately

representing R.M.’s interests in this litigation.

       49.     R.M. first entered DCF custody in 2012 in Shawnee County, Kansas, when he was

six years old. He remained in foster care for three years until 2015 when he became eligible for

adoption.

       50.     R.M. was moved out of state for a possible adoption with a relative in Iowa.

However, DCF failed to take the necessary steps to finalize the adoption. As a result, the placement

disrupted and R.M. returned to Kansas.

       51.     When he returned to DCF custody, R.M was placed in a PRTF. In or around 2016,

R.M. was diagnosed with attention deficit disorder (ADD), oppositional defiant disorder (ODD),

PTSD, and a mood disorder, for which he was prescribed psychotropic medications and requires

counseling and/or psychotherapy.

       52.     DCF has subjected R.M. to extreme housing disruption and has moved him among

different placements over 130 times since he has been in DCF custody. R.M.’s placements have


                                                    12
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 13 of 75




included foster homes, group homes, and other facilities, as well as multiple night-to-night and

short-term placements. While in DCF custody, R.M. has received inconsistent mental health

services. In 2016, at eleven years old, R.M. was so desperate for a stable loving home that he ran

away from his DCF placement for several days.

       53.       Despite his clear need for stability and consistent mental health services, DCF has

continued to subject R.M. to extreme housing disruption, worsening R.M.’s mental and emotional

health. Since 2016, R.M. has been hospitalized for mental health related issues on three separate

occasions.

       54.       The churning DCF has imposed on R.M. has caused him to frequently change

schools. During some of his night-to-night and short-term placements, he has not attended school

at all. Despite being a competent student, the constant disruption has caused R.M. to fall behind in

his education.

       55.       R.M. still does not have a stable placement. He also is not receiving mental health

services, including counseling and/or psychotherapy, to meet his identified mental health treatment

needs. Any mental health services he has received have been inconsistent, disrupted and

inadequate.

       56.       Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate R.M.’s substantive due process and federal statutory rights.

Defendants have failed to protect R.M. from harm and risk of harm by subjecting him to extreme

housing disruption, including repeated night-to-night and short-term placements, and by failing to

provide for his mental health screening, diagnostic, and/or treatment needs. R.M. continues to be

at risk of harm as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or

practices.



                                                 13
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 14 of 75




C.A.

        57.      C.A. is an eleven-year-old boy currently in DCF custody in foster care. C.A. has

been in DCF custody for seven years. Pursuant to FED. R. CIV. P. 17(c)(2), C.A.’s case is brought

by his adult Next Friend, Allan Hazlett, who resides in Shawnee County, Kansas. Mr. Hazlett is

sufficiently familiar with the facts of C.A.’s situation and is dedicated to fairly and adequately

representing C.A.’s interests in this litigation.

        58.      C.A. first entered DCF custody in 2012 in Shawnee County, Kansas, when he was

four years old. C.A. entered DCF custody with his sister. However, C.A. was soon separated from

his sister when she was placed with her biological father.

        59.      DCF has subjected C.A. to extreme housing disruption and has moved C.A. among

different placements over seventy times since he has been in DCF custody. C.A.’s placements have

included foster homes and group homes, as well as multiple night-to-night and short-term

placements. DCF has forced C.A. to sleep overnight at child welfare offices on multiple occasions.

From approximately March through May of 2018, DCF subjected C.A. to a near continuous three-

month string of night-to-night placements in different settings. During this time, ten-year-old C.A.

never knew where he would sleep each night.

        60.      While in DCF custody, C.A. has been diagnosed with ADD and PTSD. He has been

prescribed psychotropic medications for ADD and requires counseling and/or psychotherapy. He

has an individual education plan (IEP) at school for behavioral health issues relating to his mental

health conditions. The churning DCF has imposed on C.A. has caused him to frequently change

schools, and during some of his night-to-night and short-term placements he has not attended

school at all.




                                                    14
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 15 of 75




        61.     C.A. remains at risk of not having a stable placement. He is also not receiving

mental health services, including counseling and/or psychotherapy, to meet his identified mental

health treatment needs. Any services he has received have been inconsistent, disrupted and

inadequate.

        62.     Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate C.A.’s substantive due process and federal statutory rights.

Defendants have failed to protect C.A. from harm and risk of harm by subjecting him to extreme

housing disruption, including repeated night-to-night and short-term placements, and by failing to

provide for his mental health screening, diagnostic, and/or treatment needs. C.A. continues to be

at risk of harm as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or

practices.

E.B.

        63.     E.B. is a seven-year-old boy currently in DCF custody in foster care. E.B. has been

in DCF custody for five years. Pursuant to FED. R. CIV. P. 17(c)(2), E.B.’s case is brought by his

adult Next Friend, Allan Hazlett, who resides in Shawnee County, Kansas. Mr. Hazlett is

sufficiently familiar with the facts of E.B.’s situation and is dedicated to fairly and adequately

representing E.B.’s interests in this litigation.

        64.     E.B. first entered DCF custody in Topeka in Shawnee County, Kansas, when he

was almost two years old. His custody matter was subsequently transferred to Lyndon, Osage

County, Kansas, where it remains. He entered custody along with a newborn sibling due to parental

drug use, parental mental health concerns, and failure of his parent to adequately participate in

mental health services.




                                                    15
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 16 of 75




       65.     E.B. was in a stable foster care placement for four and one-half years until he was

removed from his foster home in April 2018.

       66.     Since April 2018, DCF has subjected E.B. to extreme housing disruption and has

moved him among different placements over thirty-five times, and he has not been allowed back

to his long-term placement. E.B.’s placements have included foster homes, mental health

hospitalizations, and other facilities, as well as multiple night-to-night and short-term placements.

On many occasions, E.B. has stayed in the KVC offices during the day while bouncing between

one-night stays.

       67.     Since his removal from his long-term foster care placement, E.B. has experienced

outbursts, fear of abandonment, and aggression. He has been diagnosed with ADHD and a mood

disorder, for which he receives intermittent medication management.

       68.     While in DCF custody, E.B. has received inconsistent mental health services. Since

removal from his long-term placement, E.B. has seen seven different providers, including three

inpatient hospitalizations, each at a different facility due to constant placement changes.

       69.     The disruption E.B. has experienced in his life has caused behaviors that lead to

further disruptions from foster care placements. But despite E.B.’s clear need for stability and

consistent mental health services, he has not received necessary mental health services, and DCF

has continued to subject E.B. to extreme housing disruption, worsening E.B.’s mental and

emotional health.

       70.     The churning DCF has imposed on E.B. has caused him to change schools.

       71.     E.B. still does not have a stable placement. He also is not receiving mental health

services, including counseling and/or psychotherapy, to meet his identified mental health treatment

needs. Any mental health services he has received have been inadequate as they have not addressed



                                                 16
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 17 of 75




the trauma of being removed from the only home and family he has any real memory of. Since

removal from his long-term placement, E.B. has not been allowed to see or even speak with this

placement.

        72.     Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate E.B.’s substantive due process and federal statutory rights.

Defendants have failed to protect E.B. from harm and risk of harm by subjecting him to extreme

housing disruption, including repeated night-to-night and short-term placements, and by failing to

provide for his mental health screening, diagnostic, and/or treatment needs. E.B. continues to be

at risk of harm as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or

practices.

J.P.

        73.     J.P. is a ten-year-old girl currently in DCF custody in foster care. J.P. has been in

DCF custody for three years. Pursuant to FED. R. CIV. P. 17(c)(2), J.P.’s case is brought by her

adult Next Friend, Allan Hazlett, who resides in Shawnee County, Kansas. Mr. Hazlett is

sufficiently familiar with the facts of J.P.’s situation and is dedicated to fairly and adequately

representing J.P.’s interests in this litigation.

        74.     J.P. first entered DCF custody in 2016 in Shawnee County, Kansas, when she was

seven years old. She was placed in police protective custody due to her mother threatening to

commit suicide and kill J.P. and her infant brother.

        75.     Since being placed in foster care in August 2016, now ten-year-old J.P. has been in

twenty-one different placements, including three different psychiatric hospitals. J.P.’s foster care

placements have generally disrupted quickly due to the lack of supportive services, and she has

never lived more than six months in any single home.


                                                    17
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 18 of 75




       76.        J.P. has been diagnosed with a range of mental health issues, including adjustment

disorder, unspecified trauma and stressor related disorder, and unspecified attention-deficit/

hyperactivity disorder. J.P. frequently displays behaviors stemming from worry, nervousness,

trauma or fear. She has difficulties with anger and anger management.

       77.        DCF has subjected J.P. to extreme housing disruption and has moved her among

different placements over twenty-one times since she has been in DCF custody. J.P.’s placements

have included foster homes and residential treatment facilities, as well as multiple night-to-night

and short-term placements.

       78.        The churning DCF has imposed on J.P. has caused her to change schools frequently.

During some of her night-to-night and short-term placements, she has not attended school at all.

       79.        While in DCF custody, J.P. has received inconsistent mental health services. J.P.

has been discharged from a PRTF into a foster home without needed medication or mental health

services in place and has been subjected to a rotating door of therapists. Any progress J.P. made

during her stays at the PRTF facilities was subsequently lost when her services did not continue

past discharge.

       80.        For example, in October 2018, J.P. was discharged from Pathways PRTF and

provided a three-day supply of psychotropic medication and a prescription for a refill. Her

medications included: Adderall, Concerta, Melatonin, two types of Clonidine, and Zoloft. Despite

repeated calls from J.P.’s foster parent, the case worker did not refill these prescriptions or provide

them to the caregiver for over a week. As a result of the abrupt discontinuation of her psychotropic

medications, J.P. became agitated, aggressive and hypervigilant. She was unable to sleep and was

up all night on several occasions. Her foster parent made repeated efforts to contact the case

management team in order to secure the medications, to no avail.



                                                  18
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 19 of 75




        81.     Any mental health services J.P. has received have been inconsistent, disrupted and

inadequate. J.P.’s therapists have changed repeatedly. Each of the four times J.P. has been moved

to a new city, she has needed a new therapy referral and a new therapist, resulting in disruptions

in treatment. She also has been paired with a new therapist at each PRTF facility. Understandably,

it takes J.P. time to trust a new therapist enough to talk. At about the time she learns to trust her

therapist enough to start to process her trauma with them, she is moved to a new home and services

are again disrupted.

        82.     Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate J.P.’s substantive due process and federal statutory rights.

Defendants have failed to protect J.P. from harm and risk of harm by subjecting her to extreme

housing disruption, including repeated night-to-night and short-term placements, and by failing to

provide for her mental health screening, diagnostic, and/or treatment needs. J.P. continues to be at

risk of harm as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or

practices.

Z.Z.

        83.     Z.Z. is a twelve-year-old girl currently in DCF custody in foster care. Z.Z. has been

in DCF custody for six years. Pursuant to FED. R. CIV. P. 17(c)(2), Z.Z.’s case is brought by her

adult Next Friend, Ashley Thorne, who resides in Sedgwick County, Kansas. Ms. Thorne is

sufficiently familiar with the facts of Z.Z.’s situation and is dedicated to fairly and adequately

representing Z.Z.’s interests in this litigation.

        84.     Z.Z. entered DCF custody in 2012 in Butler County, Kansas, when she was five

years old. Z.Z. was initially placed with an elderly foster mother. Due to the foster mother’s health,

she was unable to adequately care for Z.Z., and Z.Z. was moved from this home.


                                                    19
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 20 of 75




       85.     After her initial placement disrupted, Z.Z. started to exhibit behavioral health

problems. DCF placed Z.Z. in a PRTF in Topeka, across the state from her home community.

       86.     While Z.Z. was living in the PRTF for several months, her mental health began to

improve, but, upon information and belief, her treatment was artificially cut short. Despite Z.Z.’s

continued need for mental health treatment, she left the PRTF prematurely and without access to

any “step down” placements to meet her ongoing treatment needs. Instead, Z.Z. was moved from

the PRTF to a string of night-to-night and short-term placements, including being forced to sleep

overnight in child welfare offices.

       87.     DCF has subjected Z.Z. to extreme housing disruption and has moved Z.Z. among

different foster homes, group homes, and other facilities over twenty-five times since she has been

in DCF custody. Z.Z.’s placements have included multiple night-to-night and short-term

placements.

       88.     After a desperate and tragic episode where she placed her own life and her foster

mother’s life at risk, Z.Z. languished for months on a waiting list for a second PRTF placement.

She did not receive a diagnostic brain scan or alternative treatment despite an identified need and

requests for this treatment.

       89.     Even while Z.Z. was on the PRTF waiting list due to her identified need for mental

health services, DCF continued to subject her to continued extreme housing disruption. Z.Z. was

moved among ten different placements between May 2017 and June 2018.

       90.     Z.Z. still does not have a stable placement. She has not received mental health

services, including counseling and/or psychotherapy, that are necessary to meet her identified

mental health treatment needs. Any services she has received have been inconsistent, disrupted

and inadequate.



                                                20
       Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 21 of 75




        91.     Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate Z.Z.’s substantive due process and federal statutory rights.

Defendants have failed to protect Z.Z. from harm and risk of harm by subjecting her to extreme

housing disruption, including repeated night-to-night placements, and by failing to provide for her

mental health screening, diagnostic, and/or treatment needs. Z.Z. continues to be at risk of harm

as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or practices.

B.B.
        92.     B.B. is a seventeen-year-old girl currently in DCF custody in foster care. B.B. has

been in DCF custody for five years. Pursuant to FED. R. CIV. P. 17(c)(2), B.B.’s case is brought by

her adult Next Friend, Ashley Thorne, who resides in Sedgwick County, Kansas. Ms. Thorne is

sufficiently familiar with the facts of B.B.’s situation and is dedicated to fairly and adequately

representing B.B.’s interests in this litigation.

        93.     B.B. first entered DCF custody in 2013 in Butler County. B.B. was adopted shortly

after she entered DCF custody, but the adoption disrupted and she returned to DCF custody. B.B.’s

mental health and behavior deteriorated after the adoption disrupted.

        94.     DCF has subjected B.B. to extreme housing disruption and has moved B.B. among

different placements numerous times since she has been in DCF custody. B.B.’s placements have

included foster homes, group homes, and other facilities, as well as multiple night-to-night and

short-term placements. B.B. has been placed in a PRTF several times. She has also been placed in

juvenile justice facilities.

        95.     B.B. still does not have a stable placement. She also is not receiving mental health

services, including counseling and/or psychotherapy, to meet her identified mental health

treatment needs. Any services she has received have been inconsistent, disrupted and inadequate.


                                                    21
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 22 of 75




Upon information and belief, for at least several months in 2018, DCF subjected B.B. to a string

of night-to-night and short-term placements, and B.B. has run away from them on multiple

occasions.

       96.     Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate B.B.’s substantive due process and federal statutory rights.

Defendants have failed to protect B.B. from harm and risk of harm by subjecting her to extreme

housing disruption, including repeated night-to-night placements, and by failing to provide for her

mental health screening, diagnostic, and/or treatment needs. B.B. continues to be at risk of harm

as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or practices.

M.A.

       97.     M.A. is a twelve-year-old boy currently in DCF custody in foster care. M.A. has

been in DCF custody for six years. Pursuant to FED. R. CIV. P. 17(c)(2), M.A.’s case is brought by

his adult Next Friend, Ashley Thorne, who resides in Sedgwick County, Kansas. Ms. Thorne is

sufficiently familiar with the facts of M.A.’s situation and is dedicated to fairly and adequately

representing M.A.’s interests in this litigation.

       98.     M.A. first entered DCF custody in 2012 in Sedgwick County, Kansas, when he was

six years old. He entered care with his four siblings due to lack of supervision, domestic violence

and truancy.

       99.     DCF has subjected M.A. to extreme housing disruption and has moved him among

different placements at least sixty-two times from January 2017 to the present. His total number

of placements in DCF custody goes well beyond that. M.A.’s placements have included foster

homes, PRTF facilities, hospitalizations, and night-to-night and short-term placements. While in




                                                    22
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 23 of 75




DCF custody, M.A. has received inconsistent mental health services due to his frequent placement

moves.

         100.   M.A. has been diagnosed with ADHD, ODD, Disruptive mood regulation disorder,

and anxiety.

         101.   Despite his clear need for stability and consistent mental health services, DCF has

continued to subject M.A. to extreme housing disruption, worsening M.A.’s mental and emotional

health. Since March 2019, M.A. has been in at least sixteen placements.

         102.   M.A.’s lack of stability and consistent mental health services has negatively

impacted his education. Currently, he has been tested at a third grade reading level.

         103.   M.A. has not been receiving intensive mental health services to meet his identified

mental health treatment and developmental needs. Currently, DCF is working to obtain a

community developmental disabilities organization waiver to provide needed services for M.A.,

but, to date, that waiver has not been obtained. Any mental health services he has received have

been inconsistent, disrupted and inadequate.

         104.   Defendants’ actions and inactions, policies, patterns, customs, and/or practices

have violated and continue to violate M.A.’s substantive due process and federal statutory rights.

Defendants have failed to protect M.A. from harm and risk of harm by subjecting him to extreme

housing disruption, including repeated night-to-night and short-term placements, and by failing to

provide for his mental health screening, diagnostic, and/or treatment needs. M.A. continues to be

at risk of harm as a result of Defendants’ actions and inactions, policies, patterns, customs, and/or

practices.




                                                 23
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 24 of 75




B. DEFENDANTS

        105.    Laura Kelly, Governor of Kansas, is sued in her official capacity. Under Article I,

Section 3 of the Kansas Constitution, the governor holds supreme executive power and is

responsible for the enforcement of the laws of the state. She is therefore responsible for ensuring

all Kansas executive agencies comply with all applicable laws. Governor Kelly has the authority

to issue executive reorganization orders “transferring, abolishing, consolidating or coordinating

the whole or any part of any [executive] state agency, or the functions thereof” and to significantly

reshape the functions and coordination of defendant agencies DCF, KDHE, and KDADS.

Governor Kelly is also responsible for appointing, and has the power to remove, the Secretaries of

DCF, KDHE, and KDADS. The governor has used her executive authority to manage the work of

defendant agencies DCF, KDHE, and KDADS, including child welfare and Medicaid. Governor

Kelly’s office is located in this District.

        106.    Laura Howard, Secretary of DCF, is sued in her official capacity. DCF serves as

the executive agency responsible for the safety and well-being of children in need of care. DCF is

the agency with overall direct non-delegable custodial responsibility for investigating allegations

of abuse and neglect, placing children in foster care in placements that meet their needs, ensuring

children’s safety and well-being, and ensuring that children in foster care receive appropriate

mental health screening and treatment. Secretary Howard has “the power and duty to determine

the general policies relating to all forms of social welfare which are administered or supervised by

the secretary and to adopt the rules and regulations therefor.” Secretary Howard is responsible for

developing and administering or supervising program activities including the care and protection

of children in need of care. Secretary Howard is ultimately responsible for ensuring that DCF finds




                                                 24
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 25 of 75




suitable homes for children in need of care and supervises those children in such homes. Secretary

Howard maintains her principal office in this District.

       107.    Dr. Lee A. Norman, Secretary of KDHE, is sued in his official capacity. KDHE is

the single state Medicaid agency pursuant to 42 U.S.C. § 1396a(a)(5). KDHE is the executive

agency responsible for financial management and contract oversight of Kansas’ Medicaid

program, KanCare. Secretary Norman is responsible for ensuring that Kansas’ Medicaid and

mental health services are administered in a manner consistent with federal and state law. Secretary

Norman maintains his principal office in this District.

       108.    Laura Howard, Secretary of KDADS, is sued in her official capacity. KDADS is

the executive agency responsible for operating hospitals and institutions in Kansas and for

administering Medicaid waiver programs for disability services, mental health, and substance

abuse. KDADS is also responsible by statute and holds the authority and responsibility to

coordinate and provide mental health services in Kansas. KDADS also oversees the Home and

Community Based Services (HCBS) program in Kansas. Secretary Howard is responsible for

ensuring that Kansas’ Medicaid and mental health services are administered in a manner consistent

with federal and state law. Secretary Howard maintains her principal office in this District.


                            IV. CLASS ACTION ALLEGATIONS

       109.    Plaintiffs M.B., S.E., V.A., M.J., R.R., R.M., C.A., E.B., J.P., Z.Z., B.B., and M.A.

bring this action pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure on

behalf of themselves and a class of similarly situated children.




                                                25
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 26 of 75




                                          General Class
       110.    All Plaintiffs seek to represent a statewide General Class defined as all children

who are now, or in the future will be, in the protective custody of DCF pursuant to KAN. STAT.

ANN. § 38-2242(c)(1).

       111.    The General Class is sufficiently numerous to make joinder of all members

impracticable. According to DCF data, as of September 2018, there were 7,530 children in DCF’s

protective custody in foster care. Upon information and belief, a similar number of children are

currently in DCF’s protective custody in foster care.

       112.    The questions of fact and law raised by the Named Plaintiffs’ claims are common

to and typical of members of the General Class whom they seek to represent. Each Named Plaintiff

and putative General Class member relies on Defendants for their safety and well-being, and has

been subjected to significant harms, and/or risks of harm, as a result of the known dangers and

structural deficiencies alleged in this Complaint.

       113.    Defendants have acted or failed to act on grounds generally applicable to all

members of the General Class, necessitating class-wide declaratory and injunctive relief.

Plaintiffs’ counsel know of no conflicts between or among members of the General Class.

       114.    The common questions of fact shared by the Named Plaintiffs and the members of

the General Class they seek to represent include: (1) whether Defendants have a pattern, custom,

policy, and/or practice of extreme housing disruption, exposing the General Class to psychological,

emotional, and physical harm and/or an ongoing immediate risk of such harm; and (2) whether

Defendants have a pattern, custom, policy, and/or practice of failing to provide children in foster

care with required screening and diagnostic services, including trauma-related screening and

diagnostic services.



                                                 26
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 27 of 75




       115.    The common questions of law shared by the Named Plaintiffs and members of the

General Class they seek to represent include: (1) whether Defendants’ pattern, custom, policy,

and/or practice of extreme housing disruption, and the structural deficiencies contributing to that

known danger, subject the General Class to continuing risk of deprivation of their substantive due

process rights conferred by the Fourteenth Amendment to the United States Constitution; and

(2) whether Defendants’ pattern, custom, policy and/or practice of failing to provide the General

Class with screening and diagnostic services, including trauma-related screening and diagnostic

services, violates their rights under the EPSDT provisions of the Medicaid Act.

       116.    The Named Plaintiffs will fairly and adequately represent the interests of the

General Class they seek to represent.

       117.    Defendants’ patterns, customs, policies and/or practices harm and/or present an

ongoing imminent risk of harm to all members of the General Class. Accordingly, final injunctive

and declaratory relief is appropriate for the class as a whole.

                               Mental Health Treatment Subclass

       118.    Plaintiffs M.B., S.E., M.J., R.R., R.M., C.A., E.B., J.P., Z.Z., B.B., and M.A. seek

to represent a Mental Health Treatment Subclass of all children in the General Class who have or

will have an identified mental health or behavioral health treatment need pursuant to the EPSDT

provisions of the Medicaid Act, 42 U.S.C. §§ 1396a(a)(10)(A)(i)(I), 1396a(a)(43)(C),

1396d(a)(4)(B), and 1396d(r). Children with identified mental health or behavioral health

treatment needs include: children eligible for the Serious Emotional Disturbance (“SED”) Waiver

Program; children prescribed psychotropic medications; and/or children who have received a

DSM-III, DSM-IV, or DSM-5 diagnosis.




                                                 27
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 28 of 75




       119.    The Mental Health Treatment Subclass is sufficiently numerous to make joinder

impracticable. According to Kansas data reported to the federal government in 2016, there were

over 3,000 children identified as emotionally disturbed in out of home care at any point during

federal fiscal year 2016. Upon information and belief, a similar number of children in foster care

in DCF protective custody are currently identified as having a serious emotional disturbance.

       120.    The questions of fact and law raised by the Named Plaintiffs’ claims are common

to and typical of members of the Mental Health Treatment Subclass they seek to represent. Each

Named Plaintiff and putative Mental Health Treatment Subclass member relies on Defendants for

his or her safety and well-being, and has been subjected to known harms, and risks of harm, as a

result of the known patterns, customs, policies, practices, and structural deficiencies alleged in this

Complaint.

       121.    Defendants have acted or refused to act on grounds generally applicable to all

members of the Mental Health Treatment Subclass, necessitating class-wide declaratory and

injunctive relief. Plaintiffs’ counsel know of no conflicts between or among members of the Mental

Health Treatment Subclass.

       122.    The common question of fact shared by the Named Plaintiffs and the members of

the Mental Health Treatment Subclass they seek to represent is whether Defendants have a pattern,

custom, policy and/or practice of failing to provide children in DCF foster care custody with access

to timely medically necessary mental and behavioral health treatment, as required by law.

       123.    The common question of law shared by the Named Plaintiffs and the members of

the Mental Health Treatment Subclass they seek to represent is whether Defendants’ patterns,

customs, policies and/or practices, noted above, violate the rights of children in the Mental Health

Treatment Subclass under the EPSDT provisions of the Medicaid Act.



                                                  28
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 29 of 75




       124.    The Named Plaintiffs will fairly and adequately protect the interests of the Mental

Health Treatment Subclass they seek to represent.

       125.    Defendants’ patterns, customs, policies and/or practices harm and/or present an

ongoing imminent risk of harm to all members of the Mental Health Treatment Subclass.

Accordingly, final injunctive and declaratory relief is appropriate for the subclass as a whole.

                                           Next Friends

       126.    Each Named Plaintiff appears by a Next Friend. Each Next Friend has sufficient

familiarity with the facts of the respective Named Plaintiff and is dedicated to fairly and adequately

representing that Named Plaintiff’s interests in this litigation. Each Next Friend is also dedicated

to representing the best interests of the putative General Class and/or Mental Health Treatment

Subclass they seek to represent.

                                    Plaintiffs’ Representatives

       127.    Plaintiffs, the General Class, and the Mental Health Treatment Subclass are

represented by:

       a. Attorneys from Kansas Appleseed Center for Law & Justice, Inc., a nonprofit,

           nonpartisan advocacy organization dedicated to vulnerable and excluded Kansans, who

           investigate social, economic, and political injustice in Kansas and work toward

           systemic solutions, and who serve as a voice for the public at large and for individuals

           and groups who are without effective legal representation;

       b. Loretta Burns-Bucklew, J.D., Child Welfare Law Specialist, an attorney in Kansas

           City, Missouri, who has experience in complex federal child welfare class actions and

           impact litigation, the individual representation of children in child welfare proceedings,

           and the child welfare service delivery structure in Missouri and Kansas;



                                                 29
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 30 of 75




       c. Attorneys from the National Center for Youth Law, a national nonprofit organization

            specializing in representing children and adolescents in child welfare, mental health,

            education, and juvenile justice reform class actions and impact litigation;

       d. Attorneys from Children’s Rights, a national nonprofit organization, who have

            experience in complex federal class actions in child welfare, mental health, education,

            and juvenile justice; and

       e. Attorneys from DLA Piper (US) LLP, a global law firm with lawyers located in more

            than 40 countries, who have experience in complex litigation, including class actions

            and litigation in federal court.

       128.     These attorneys and organizations have investigated all claims in this action and

committed sufficient resources to represent the General Class and the Mental Health Treatment

Subclass.

       129.     Plaintiffs’ counsel are well-suited to fairly and adequately represent the interests of

the General Class and the Mental Health Treatment Subclass.

                                 V. FACTUAL ALLEGATIONS

A. Foster Care Housing and Mental Health Delivery and Oversight Structure in Kansas


                    Kansas’ Foster Care Delivery and Oversight Structure

       130.     Kansas began the process of privatizing its child welfare system in 1996. Kansas

DCF continued to investigate allegations of abuse and neglect, but awarded contracts to three

nonprofits covering five regions of the state to assist in the provision of foster care services,

including placements and the delivery of mental health and behavioral health services.

       131.     Kansas’ most recent foster care contracts started on July 1, 2013. Currently, Kansas

contracts with two lead agencies, KVC Behavioral HealthCare Kansas (“KVC”) and St. Francis

                                                  30
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 31 of 75




Community Services (“SFCS”), to provide family preservation, foster care, adoptive, and

reintegration services throughout the state. KVC provides services to children in the East and

Kansas City regions and SFCS provides services to children in the West and Wichita regions.

These two lead agencies subcontract with a variety of other placement and service providers and

agencies.

       132.     When children enter foster care, they are placed in DCF’s protective custody

pursuant to KAN. STAT. ANN. § 38-2242(c)(1). DCF engages contractors and subcontractors to

perform some functions, but it always retains the direct legal duty and responsibility for the safety

and well-being of children in foster care. As stated in a July 2016 audit, DCF “has a primary role

in recommending whether a child should be removed from their home,” remains responsible for

placement, and has the authority to place children. Additionally, DCF is responsible for licensing

foster homes.

              Kansas’ Children’s Mental Health Delivery and Oversight Structure

       133.     Medicaid is a cooperative federal and state funded program authorized and

regulated pursuant to Title XIX of the Social Security Act, providing for medically necessary

health and mental health care for low-income children and families, among others. State

participation is voluntary, but states including Kansas that choose to accept federal funding and

participate in Medicaid must adhere to its statutory and regulatory requirements. 42 U.S.C. § 1396

et seq. States receive federal matching funds for their own programs in the form of reimbursements

by the federal government for a portion of the cost of providing Medicaid benefits.

       134.     As a participant in the Medicaid program, Kansas must provide all Medicaid-

eligible children and youth under the age of twenty-one with EPSDT screenings that include “a

comprehensive health and developmental history (including assessment of both physical and



                                                 31
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 32 of 75




mental health development).” 42 U.S.C. § 1396d(r)(1)(B). Periodic screening must occur at regular

age intervals as laid out on a periodicity schedule. 42 U.S.C. § 1396d(r)(1)(A)(i). Kansas adopted

the Bright Futures periodicity schedule, which requires a psychosocial/behavioral health

assessment at every periodic screening.

       135.    In addition, Kansas must provide EPSDT screening at other intervals indicated as

medically necessary to determine the existence of certain physical or mental illnesses or

conditions. 42 U.S.C. § 1396d(r)(1)(A)(ii). For children entering foster care, all of whom have

known exposure to trauma, such medically necessary screening includes screening to assess their

trauma-related needs.

       136.    Kansas must also provide and arrange for such other health care, diagnostic

services, treatment, and other measures necessary to correct or ameliorate a psychiatric,

behavioral, or emotional condition discovered by the screening services. 42 U.S.C. § 1396d(r)(5).

For children entering foster care, such diagnostic and treatment services must address their known

trauma history and any trauma-related treatment needs. Among the intensive home and

community-based treatment services that Kansas is obligated to provide are: home health care

services, 42 U.S.C. § 1396d(a)(7), recommended medical and remedial services, 42 U.S.C.

§ 1396d(a)(13), case management services, 42 U.S.C. §§ 1396d(a)(19), 1396n(g), and personal

care services, 42 U.S.C. § 1396d(a)(24).

       137.    All children in DCF protective custody in foster care are entitled to Medicaid

services, including these mandated EPDST screenings, diagnostic services and treatment. Such

medical assistance, including EPSDT services, must be provided with reasonable promptness. 42

U.S.C. §§ 1396a(a)(8), 1396d(a)(4)(B).




                                               32
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 33 of 75




       138.    States, including Kansas, may adopt managed care models for required services,

contract with other entities concerning the delivery of services, and arrange services through

provider networks. Nonetheless, all the states, including Kansas, remain responsible for ensuring

compliance with all relevant Medicaid requirements, including the mandates of the EPSDT

program. 42 U.S.C. §§ 1396a(a)(5), 1396a(a)(43), 1396u-2. States, including Kansas, must ensure

that the managed care entity has the capacity to offer the full range of necessary and appropriate

preventative and primary services for all enrolled beneficiaries. 42 U.S.C. § 1396u-2(b)(5).

       139.    All Defendants share responsibility for delivering mental health and behavioral

health services to children in foster care in Kansas. KDHE and KDADS jointly administer

KanCare, which is the program through which Kansas has administered Medicaid since 2013.

KDHE maintains financial management and contract oversight of the KanCare program, while

KDADS administers Medicaid waiver programs for disability services, mental health, and

substance abuse, while also operating state hospitals and institutions. KanCare provides services

to consumers through three health plans, Sunflower Health Plan, United Healthcare Community

Plan of Kansas, and Aetna Better Health of Kansas (which replaced Amerigroup Kansas, effective

in January 2019). Each of these entities is responsible for coordinating all care, including

preventive services, screenings, diagnostic services, and ongoing treatment, for its members. DCF,

as the agency charged with the protection of children in need of care (including all foster children

in DCF custody), has a legal responsibility to protect children’s well-being by ensuring that they

have access to and are provided with the mental and behavioral health services they need, and that

these services are provided with reasonable promptness.




                                                33
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 34 of 75




B. Defendants’ Known Practice of Extreme Placement Instability, Including “Night-to-
   Night” Placements, Harms Children and Imposes an Unreasonable Risk of Harm.

       140.    Defendants have a known dangerous policy, custom, pattern or practice of

subjecting children in foster care to extreme housing disruption, also known as churning. It is not

uncommon for children in DCF custody to move between placements more than fifteen or twenty

times, and even more than thirty, forty, or fifty times. This practice also includes a “high frequency

of one-night placements,” also known as short-term and “night-to-night” placements, in which

children are forced to sleep for a night or a short-term period anywhere a bed, couch, office

conference room, shelter or hospital bed can be found. The next morning, children are collected at

an agency office to wait for their next placement, in a loop that can repeat for days, weeks or even

months at a time. For example, when Named Plaintiff R.R. was subjected to night-to-night and

short-term placements, DCF and/or a placement or service provider under contract with DCF

dropped her off at a foster home in the late afternoon or early evening. After a one-night or perhaps

several-night stay, she was picked up again, restarting the cycle. DCF has subjected R.R. to night-

to-night placements for weeks or months at a time. More than once, DCF has forced R.R. to sleep

overnight in a child welfare agency office.

     The Practice of Placement Instability Has Steadily Worsened to its Current Crisis.

       141.    The known practice of churning in the Kansas foster care system dates back almost

twenty years. Since 2001, the Federal Children’s Bureau, part of the Administration of Children

Youth and Families in the Department of Health and Human Services, has reviewed state child

and family services programs through the Child and Family Services Reviews (“CFSR”). These

reviews determine whether such programs are in substantial conformity with federal requirements

for federal funding purposes.




                                                 34
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 35 of 75




       142.    Kansas has significantly failed to meet the National Standard for “stability of foster

care placements” in all three rounds of the CFSR, going back to 2001. In the first round of the

CFSR in 2001, the national standard for “stability of foster care placements” was established at

86.7% or more of “children who entered foster care during a twelve-month-period that had two or

fewer placements,” but Kansas’ percentage was only 64.2%. In the second round of the CFSR in

2007, the national standard for placement stability was a composite score of three measures

together totaling 101.5 or higher, but Kansas’ composite score was only 77.5. In the third round

of the CFSR in 2015, the measure was a maximum of 4.12 moves per 1,000 days in foster care for

all children who enter care in a twelve-month period, but Kansas’ performance was 5.28 moves.

       143.    Housing instability for Kansas children in foster care has continued to escalate after

the third round of the CFSR. In State Fiscal Year (“SFY”) 2016, Kansas’ Observed Performance

for placement instability increased to 6.6 moves per 1,000 days in foster care, and in SFY 2017 it

climbed to 7.1. Even worse, data for SFY 2018 was reported at 8.9 moves per 1000 days, more

than double the federal CFSR standard and a thirty percent increase in instability from 2016.

Kansas’ most recent data report to the federal government on the actual frequency and number of

moves of foster children, completed in 2016, reveals that 696 children had experienced more than

ten placements; of those, 247 children experienced more than twenty placements, and 105 children

experienced more than thirty placements. This 2016 data does not account for the thirty percent

increase in the average number of moves experienced by children entering DCF foster care from

2016 to 2018. Accordingly, upon information and belief, the current number of moves actually

experienced by large numbers of foster children is significantly higher.

       144.    The current housing disruption crisis in Kansas’ foster care system is reflected in

the experiences of the Named Plaintiffs. DCF has moved each of these children anywhere from



                                                35
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 36 of 75




ten to over one hundred times while in DCF custody, with much of that extreme movement

occurring in the last one to two years. For example, Named Plaintiff V.A. entered DCF custody in

2018 and has already been moved more than ten times. DCF has moved Plaintiff R.M. between

different placements over 130 times.

                The Current Crisis of “Night-to-Night” Placements in Kansas

       145.    A Report of the Child Welfare System Task Force to the State Legislature in

January 2018, identified “increasing numbers of children and youth who are forced to sleep

overnight in child placement agency offices because there is nowhere else for them to go after

being removed from their homes.” The Task Force specifically referred to both “one-night

placements” and “overnight stays in contractor offices.” Such placements may be literally for one

night or may occur for several nights at a time. Whether the overnight setting is an office, foster

home, or facility, it is part of the same ongoing dangerous practice and cycle. Instead of providing

optimal or even appropriately matched housing to meet children’s needs, Defendants often have

nowhere to house a foster child in DCF custody. As a result, children spend their days at contractor

agency offices, and then are either forced to sleep in the office or dropped off in the evening at any

foster home or facility willing to provide a bed just for the night. The same process then repeats

over and over again.

       146.    Kansas’ Child Welfare System Task Force received testimony in April 2018 that

many foster children “without permanent placement do not know from night-to-night where they

will be staying. They are literally packing a suitcase and moving every morning,” and “they

frequently have no idea where they will be sleeping that night.” This practice amounts to an

inherent deprivation of shelter and is de facto homelessness.




                                                 36
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 37 of 75




       147.    According to testimony by then DCF Secretary Gina Meier-Hummel to the Child

Welfare System Task Force, SFCS, one of the two DCF lead contractor agencies in Kansas,

subjected 764 children to one-night placements from April to September of 2018. In the same

testimony, Ms. Meier-Hummel stated that during that same period, KVC, the other lead DCF

contractor agency, subjected 695 children to one-night placements. Thus, combined, according to

DCF data, 1,459 children were forced to sleep in one-night placements just from April to

September of 2018. This data does not identify children who were subjected to multiple night-to-

night placements or include all children sent to “short-term” transient placements where they

stayed more than one night.

       148.    The “night-to-night” practice is not limited to children just removed from their

homes or older teens; the practice also affects children who have already been in DCF custody for

months or years, and children of varying ages. For example, eleven-year-old Named Plaintiff Z.Z.,

who first entered DCF custody in 2012, was moved at least ten times in 2017 and 2018 alone.

       149.    Additionally, the “night-to-night” practice is not limited to a day or even a few

days; it is sometimes forced on children for weeks or even months at a time, resulting in an almost

incomprehensible level of chaos and instability and literally dozens of placement moves in a short

period of time. For example, ten-year-old Named Plaintiff C.A. was subjected to three months of

near continuous night-to-night placements in 2018.

       150.    The “night-to-night” crisis has even expanded to state-sanctioned “couch surfing,”

whereby DCF contractors pay a foster parent additional funds to house a child for one night on

their couch or to add a child to an already full bedroom. Inadequate sleeping space for children in

foster care in DCF custody was noted in a January 2016 audit report, which found that “during a

15-month period, DCF granted 98% of the approximately 1,100 requests by child placing agencies



                                                37
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 38 of 75




to waive the capacity or sleeping space requirements.” The report “saw no evidence of DCF

scrutiny or review of the requests that were approved.” Further, the report noted that “[f]our of the

12 foster homes in our targeted review did not have sufficient sleeping space.” In one example,

one home had ten children (regulations allowed for six), including seven foster children, and “five

of the foster children shared a room with only 25 square feet per child—well below the state’s

minimum requirement.”

       151.    Additionally, upon information and belief, since 2017, DCF has no longer required

provider agencies to even request an exception to placement regulations when a foster home is at

full capacity, as long as the child does not return to the home multiple times in a seven-day period.

Accordingly, for this category of transient placements, DCF fails to consider or track any capacity

conditions. For example, in information provided to the Child Welfare Task Force, KVC stated

that it “did not request or require any exceptions for one-night placements during FY17.”

Similarly, SFCS indicated only one capacity exception in FY 2017.

       152.    Additionally, upon information and belief, DCF’s private contractors pay a

premium to homes that will take a “night-to-night” drop-off at late hours of the night, such as after

9:00 PM.

       153.    Whether or not they actually sleep there, children may also stay in contractor offices

for extended periods without DCF oversight. DCF’s contracts with its private providers do not

stipulate how long children can be in contractors’ offices. According to a May 2017 news article,

a DCF official stated that DCF “doesn’t require private contractors to report [] data” on “overnight

[or] long-term stays at [contractor] facilities.” Reflecting how routine the pattern of office stays

has become, the DCF official stated: “[c]hildren . . . waiting to be placed with a foster family . . .

spend most of their time in rooms equipped with couches, televisions, toys and games.”



                                                 38
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 39 of 75




  Extreme Housing Disruption in Kansas Harms Children and Places Children at Risk of
                     Emotional, Psychological and Physical Harm.

       154.    According to a February 2018 Task Force update, one of the two lead contractor

agencies, KVC, explained that “if [a] youth is in a short-term placement overnight, the youth is in

the office with staff during the day. We have anywhere from 30-50 kids in our offices daily, which

makes it difficult for workers to complete their daily tasks, and has caused several severely unsafe

scenarios.” Also in February of 2018, according to a news article, then DCF Secretary Meier-

Hummel stated that the use of “night-to-night” placements in agency offices is “not an acceptable

practice.”

       155.    However, the “severely unsafe scenarios” referenced in the DCF report in February

of 2018 were not corrected. In September of 2018, the media reported that authorities charged an

older youth with raping a thirteen-year old girl in foster care in DCF custody at an Olathe child

welfare office where they were both forced to sleep overnight. According to a news report, the

sexual assault was reported in May of 2018. The news report quoted the Johnson County District

Attorney as stating: “This is not an isolated incident involving criminal conduct at the KVC offices

involving children.”

       156.    The risk that children subjected to extreme housing disruption will be harmed in

their placements is not limited to children housed in agency offices. The chaos of an ever-changing

transient population moving among different placements, overcrowded homes beyond their

capacity, and the lack of monitoring and oversight by DCF exposes children to a risk of harm in

their placements. As set forth in Section V.D. of this Complaint, DCF maintains the practice of

subjecting caseworkers to excessive caseloads and turnover, resulting in the failure of caseworkers

to visit children in DCF custody as required. Caseworkers simply cannot identify dangers to




                                                39
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 40 of 75




children’s safety or well-being in placements they do not visit. This danger is greatly heightened

when children are exposed to churning.

       157.       Kansas’ churning crisis also disrupts children’s educational stability and

contributes to poor educational outcomes. A 2016 audit found that the majority of Kansas foster

children in out of home placements – over 85% – do not attend their school of origin, violating a

federal standard.

       158.       When youth bounce from placement to placement, they often bounce from school

to school, too. DCF is aware of the problems associated with frequent school changes. For instance,

it reported in 2015 that former Kansas foster youth complain of “the difficulty in keeping up with

school when placement changes occur.” More recently, in 2018, a Kansas educator testified to the

Child Welfare System Task Force that the “growing segment of [] children in the custody of DCF

and/or their contractors . . . that have no permanent placement . . . frequently have no idea where

they will be sleeping that night, only that it will likely be in a different and more distant town from

where they are asked to attend school.” Further, “due to frequent placement changes, these children

do not have the educational stability required for successful learning,” and “are not ready to learn

at the level of performance expected of them and their typically-developing peers.” As a result,

they are “much more likely to receive special education services,” and are “significantly behind

academically and exhibit high social, emotional, and behavioral needs that require extensive

interventions.”

       159.       The churning crisis in Kansas not only disrupts children’s education but also

precludes access to education itself. Kansas foster children do not consistently attend school while

subjected to churning. Children shuffled among numerous placements are often picked up by

caseworkers in the morning and dropped off at an office, rather than being dropped off at school.



                                                  40
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 41 of 75




Inexplicably, school-age children often sit around an office during the day instead of sitting in a

classroom. According to testimony to the Child Welfare Task Force in 2018, “[i]n some

circumstances, DCF and/or their contractors who have physical custody of these children, wait

days or weeks before enrolling them in school.” For instance, “a student had been spending their

days at the contractor’s office for two weeks, and was only enrolled after [an educator] sought

them out and alerted the county truancy officer.” A KVC official stated in a 2017 news article that

“[i]f you have a child that’s grade school aged, they should be in school [] during the day and not

in the office,” yet she acknowledged that children may remain in offices for more than twenty-

four-hour periods. The article reported that “according to a Facebook forum devoted to foster and

adoptive parents, it isn’t uncommon for children, especially those who frequently ‘bounce’ in and

out of homes, to miss days or weeks of school.” For example, Named Plaintiffs M.J., R.R., R.M.,

C.A., and J.P. all missed school during periods of night-to-night placements.

       160.    The educational instability tied to churning contributes to poor educational

outcomes for Kansas foster youth. DCF self-reported in 2016 that 58.2% of Kansas youth in out-

of-home placements for at least a year do not progress to the next grade level, which violates a

federal standard.

       161.    Faced with churning, some Kansas foster youth turn to escaping the system itself

in the hopes of a better life: they run away. For instance, Named Plaintiff R.M., who has been

moved more than 130 times since he entered DCF custody in 2012, tried to run away at the age of

eleven in 2016.

       162.    According to DCF data, as of June 2017, seventy-eight foster youth were runaways.

As of February 2018, DCF data showed an average of eighty-five foster children on “runaway”

status each month since July 2017. As of August 31, 2018, DCF reported that there were sixty-



                                                41
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 42 of 75




three missing or runaway youth, and in October 2018, DCF reported that “the number of youth

who have run away from placement continues to fluctuate daily.” Additionally, DCF’s oversight

and tracking of youth is inadequate, such that when foster youth do run away, DCF sometimes

fails to even notice.

          163.   Additionally, the risk of children becoming victims of sex trafficking is prevalent

among vulnerable foster youth generally, and is a known risk for foster youth subjected to churning

in Kansas. A February 2018 news article referred to Kansas as a “known . . . crossroads for human

trafficking.” Dr. Karen Countryman-Roswurm, Executive Director of the Center for Combating

Human Trafficking at Wichita State University, explained in a February 2018 news article that the

Kansas foster care to human trafficking pipeline is well-known. She noted that foster youth

experience trauma that places them at a greater risk of trafficking; and “the [foster] system []

exacerbates a disconnect between children and a community, putting them further in jeopardy.”

Dr. Countryman-Roswurm further stated that the risk of trafficking is “of particular concern when

there were 71 foster care children in Kansas who have run away[.]”

          164.   According to a 2018 news article, DCF reported that it conducted 285 assessments

on possible survivors of trafficking since 2014. But, as the Kansas Attorney General’s Office stated

in the same article, concrete data on trafficking “is elusive” because of the crime’s underground

nature.

          165.   Kansas’ extreme housing disruption crisis further threatens children’s health by

systematically denying them access to mental health care. For example, the very nature of churning

creates barriers to actually receiving mental health treatment. Many of the Named Plaintiffs

experienced delay or disruption in their mental health treatment, including counseling and/or

psychotherapy, as a result of the extreme housing disruption that they suffered in DCF custody.



                                                 42
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 43 of 75




The short-term nature of placements makes it difficult for a child’s temporary placement even to

obtain and schedule an appointment with a mental health care provider for the child. The frequency

of placement changes makes it difficult for children to attend appointments and receive consistent

care. According to an April 2017 audit of DCF, eight of eleven children’s files in a random

sampling indicated “mental health services . . . were delayed or infrequent,” and tellingly, one

child with “extreme, trauma-related emotional and behavioral issues” was denied treatment

because Defendants’ frequent placement moves caused her providers to “doubt[] that she would

be able to make progress before [she] moved again [emphasis added].”

        166.    In addition to the above dangers created by extreme housing disruption, churning

itself is widely recognized as inherently detrimental to children in the child welfare system. As

Lori Ross, President and CEO of Kansas City’s FosterAdopt Connect, explained in a May 2017

news article, removal from one’s home is traumatic for any child, especially for those who have

been repeatedly removed from homes, and long-term use of temporary placements simply adds to

the burden. She stated that “[w]hat this does is create more trauma for the child,” whereby “each

time they need to move, they hear in their head, ‘You’re not part of this family, you’re not valuable,

you’re being moved like an animal, not a human.’”

        167.    On the issue of whether frequent moves cause trauma for children, then DCF

Secretary Meier-Hummel stated in a media interview on October 31, 2018: “absolutely trauma [is]

associated with that. I mean you know if [] you are unsure about where you are sleeping, if you

are unsure about what where you’re going to go to school, if you’re concerned about having to

move the next day, I mean all of those things create uncertainty and, and then ultimately lead to,

you know, mental health issues and perhaps bad outcomes for kids. So we certainly yeah have to

do better than that[.]”



                                                 43
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 44 of 75




        168.     It is widely recognized that churning causes both immediate and long-term

emotional, psychological, physical developmental and neurological harm.2 Studies show that

extreme housing disruption negatively affects a child’s ability to form secure attachments, or

enduring emotional bonds, with caregivers.3 These attachment disorders are connected to

behavioral and mental health problems and contribute to foster children’s disproportionately high

risk for poor developmental, social, emotional, behavioral, cognitive, and mental health outcomes.4

        169.     Specifically, children who experience extreme housing disruption are at an

increased risk of mood disorders, such as depression, anxiety disorders, and behavior problems,

such as substance use and disruptive behavior disorders.5 Studies show that children with multiple

placements experience a sixty-three percent increase in behavior problems compared to children

who achieved any stability in foster care. 6 Churning may also compound other problems, including

aggression, low self-image, and academic under-achievement.7

        170.     In addition to causing emotional and psychological harm, extreme housing

disruption causes physical harm to children’s normal brain development as well as their central

nervous and endocrine systems. It is a well-accepted principle that childhood experiences can

affect brain development. For children in foster care, multiple moves and a “lack of predictability”



2
  Rae R. Newton et al., Children and Youth in Foster Care: Disentangling the Relationship Between Problem
Behaviors and Number of Placements, 24 CHILD ABUSE & NEGLECT 1363, 1363-4, 1371-3 (2000).
3
  Sonya J. Leathers, Foster Children’s Behavioral Disturbances and Detachment from Caregivers and Community
Institutions, 24 CHILDREN AND YOUTH SERVICES REVIEW 239, 259 (2002); Yvonne A. Unrau et al., Former Foster
Youth Remember Multiple Placement Moves: A Journey of Loss and Hope, 30 CHILDREN AND YOUTH SERVICES
REVIEW 1256, 1261 (2008).
4
  B.J. Harden, Safety and Stability for Foster Children: A Developmental Perspective, 14 FUTURE CHILD 31, 32-3,
38-9 (2004).
5
  David M. Rubin, The Impact Of Placement Stability on Behavioral Well-being For Children in Foster Care, 119
PEDIATRICS 336, 341-42 (2007); Newton, supra note 1; Joseph P. Ryan & Mark F. Testa, Child Maltreatment and
Juvenile Delinquency: Investigating the Role Of Placement and Placement Instability, 27 CHILDREN AND YOUTH
SERVICES REVIEW 227, 230, 244-5 (2005).
6
  Rubin, supra note 4, at 337, 341.
7
  Harden, supra note 3, at 38-39; Newton, supra note 1.


                                                       44
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 45 of 75




are “chronic adverse experiences” early in life. These experiences can “fundamentally and

permanently alter the functioning of key neural systems involved in learning, memory, and self-

regulation and the complex networks of neuronal connectivity among these systems.”8 This is

especially true for young children whose brains are at an intense stage of development.9 For these

children, extreme housing disruption has been associated with executive functioning deficits,10

which are connected to serious conditions including: Post Traumatic Stress Disorder, Attention

Deficit Hyperactivity Disorder, disruptive behavior disorders, and substance abuse.11

        171.     Extreme housing disruption has also been associated with harm to children’s central

stress response system, the hypothalamic-pituitary-adrenal (HPA) axis, which involves both the

central nervous system and the endocrine system.12 The HPA axis plays a major role in regulating

an individual’s response to stressful events.13 Disruption of HPA axis activity has been linked to

anxiety disorders, affective disorders, and disruptive behavior disorders.14

        172.     Published national practice standards also acknowledge the extreme trauma

imposed by instability in foster care. The Child Welfare League of America, Standards of

Excellence provide that “[p]roactive efforts should continually promote stability and avoid

disruptions in foster care, recognizing that a disruption can be another loss, rejection, and possible

trauma for the child.” Consistently, the Council on Accreditation’s Standards for Public Agencies

notes that “[s]ignificant research has demonstrated the correlation between placement instability



8
  Philip A. Fisher et al., A Translational Neuroscience Perspective on the Importance Of Reducing Placement
Instability Among Foster Children, 92 CHILD WELFARE 9, 11 (2015).
9
  Id.
10
   Erin E. Lewis, The Effect Of Placement Instability on Adopted Children’s Inhibitory Control Abilities and
Oppositional Behavior, 43 DEVELOPMENTAL PSYCHOLOGY 1415, 1415-6, 1422-3 (2007).
11
   Fisher, supra note 7, at 9, 7.
12
   Philip A. Fisher, Mitigating HPA Axis Dysregulation Associated With Placement Changes in Foster Care, 36
PSYCHONEUROENDOCRINOLOGY 531, 532 (2011).
13
   Id.
14
   Id. at 540.

                                                       45
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 46 of 75




and negative child outcomes including poor academic performance and social and emotional

difficulties. Regardless of a child’s prior history of maltreatment or behavioral challenges, these

negative outcomes increase following placement disruptions.”

C. Defendants’ Failure to Provide Mandated Mental Health Screenings, Diagnostic
   Services, and Treatment Harms Children and Imposes an Unreasonable Risk of Harm.

          173.   Under federal law, Defendants must provide regular health screenings for foster

children in DCF protective custody, including a “comprehensive” assessment of each child’s

mental health development as required under the EPSDT provisions of the Medicaid Act. See 42

U.S.C. § 1396d(r)(1)(A)-(B). Kansas has adopted the Bright Futures periodicity schedule as its

standard for pediatric preventive services. This periodicity schedule, developed by the American

Academy of Pediatrics, calls for a psychosocial/behavioral assessment at every screening interval

from infancy through to age twenty-one, and an annual screening for depression beginning at age

twelve.

          174.   In addition to these periodic screenings, Defendants must provide screenings at

other intervals indicated as medically necessary to determine the existence of certain physical and

mental illnesses and conditions. See 42 U.S.C. § 1396d(r)(1)(A)-(B). Categorically, all children

entering foster care are exposed to multiple forms of trauma stemming from their removal from

their homes and the abuse, neglect, or abandonment that precipitated their removal. Accordingly,

upon entry to the foster care system, they are entitled to screening and diagnostic services that

assess their known trauma-related histories and needs. Trauma-related screening must also be

repeated periodically thereafter.

          175.   The state must also provide “other necessary health care, diagnostic services,

treatment, and other measures . . . to correct or ameliorate defects and physical and mental illnesses

and conditions discovered by the screening services . . . .” 42 U.S.C. § 1396d(r)(5).

                                                 46
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 47 of 75




       176.    The state is responsible for providing or arranging for medical assistance, including

screening, diagnostic services, and treatment, in a reasonably prompt manner. See 42 U.S.C.

§ 1396a(a)(8), (10), (43)(B), (C); 42 U.S.C. § 1396d(a)(4)(B); 42 C.F.R. § 435.930(a).

       177.    DCF is responsible for the well-being of all children in foster care, and therefore

for providing timely screening, diagnostic services, and treatment for their mental health and

behavioral health needs. KDHE is the designated single state Medicaid agency pursuant to 42

U.S.C. § 1396a(a)(5), and is therefore responsible for the financial management and contract

oversight of Kansas’ Medicaid program, KanCare. KDADS has responsibility for operating

hospitals and institutions and administers Medicaid waiver programs for disability services, mental

health, and substance abuse in Kansas. Together, Defendants all share the legal responsibility for

ensuring that Kansas complies with the EPSDT requirements of the Medicaid Act.

       178.    Despite these legal obligations, Defendants maintain a known dangerous pattern,

policy, custom, or practice of failing to provide these mental health screenings, diagnostic services,

and treatment to children in foster care in Kansas. Defendants’ failure to implement a system that

appropriately screens, diagnoses, and treats children in foster care with mental health needs,

including mental health needs related to trauma, causes deterioration of their physical, mental, and

behavioral health and compromises children’s health, safety, and well-being. In exposing children

to these risks, Defendants abdicate their responsibility to serve children in foster care.

               Defendants Fail to Provide Required Initial and Periodic Screening
                          and Trauma-Informed Diagnostic Services.

       179.    Although children in foster care in Kansas are entitled to periodic screening for

their mental and behavioral health needs, including trauma-related needs, no comprehensive or

coordinated system exists to ensure that these screens happen in practice. Indeed, while KanCare’s

EPSDT form requires providers to complete a developmental screening tool, and refers providers

                                                 47
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 48 of 75




to relevant resources, there is no similar prompt with respect to mental health screening. Instead,

the form simply calls for the screener’s “emotional observations.” There is no reference to trauma-

related screening. With no structure in place to ensure that necessary screening takes place,

Defendants frequently fail to promptly and appropriately screen children for mental and behavioral

health needs.

        180.     Specifically, Defendants fail to evaluate children’s trauma-related needs upon their

entry into DCF custody. All children entering Kansas’ foster care system have necessarily

experienced traumatic events, in that they were removed from their home and family, and that they

were placed in state custody due to the state’s own finding of abuse, neglect, or abandonment. The

research literature and national standards establish the undisputable known trauma of removal and

of abuse or neglect.15 Indeed, the literature describes “common features” of children in foster care

as including “the psychological and neurobiological effects associated with disrupted attachment

to biological parents; the specific traumatic experiences (e.g., neglect and/or abuse) that

necessitated placement; the emotional disruption of the placement; [and] the need to adjust to a

foster care environment.”16

        181.     Additionally, medical research conclusively establishes that trauma, including the

trauma that all children in DCF custody have experienced due to removal and from child abuse or

neglect, carries a high risk of physical, developmental, and emotional harm, including by causing




15
   Children’s Bureau, U.S. Dept. of Health & Human Servs., In-Home Services in Child Welfare 2 (2014), available
at https://www.childwelfare.gov/pubPDFs/inhome_services.pdf; Robert Racusin et al., Psychosocial Treatment of
Children in Foster Care: A Review, 41(2) CMTY. MENTAL HEALTH J. 199 (2005); Child Welfare League of
America, Standards of Excellence for Family Foster Care Services § 2.37, updated 2017.
16
   Racusin, supra note 14, at 200.


                                                       48
      Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 49 of 75




or exacerbating mental and behavioral health problems and disorders.17 Up to eighty percent of

children in foster care enter with significant mental health needs.18

         182.     Because every child entering DCF custody has experienced known trauma, and that

trauma is known to carry an extremely high risk of needing mental health treatment, all children

entering DCF custody require trauma-related screening and diagnostic services upon entry to the

foster care system, in addition to their ongoing periodic trauma-informed screenings.19 These

trauma-informed screening and diagnostic services are essential to effectively identify children in

need of trauma-related treatment and to provide that treatment promptly.

         183.     However, upon information and belief, Defendants fail to categorically provide all

children in DCF custody either (1) an initial trauma screen and diagnostic services upon entry into

DCF custody or (2) regular, ongoing, trauma-informed mental and behavioral health screenings

while in DCF custody. A report of the Mental Health Task Force to the State Legislature in January

2018 confirmed that mental health care in Kansas is not consistently trauma-informed, and

recommended that the state “promote the education of trauma-informed practices” and “develop

trauma-based behavioral health services for parents whose children are in the custody of [DCF] or

at risk of entering custody.”




17
   See, e.g., Victor G. Carrion et al., Can Traumatic Stress Alter the Brain? Understanding the Implications of Early
Trauma on Brain Development and Learning, 51 J. ADOLESC. HEALTH S23-S28 (2012); Alexandra Cook, et al.,
Complex Trauma in Children and Adolescents, 35 PSYCHIATRIC ANNALS 390, 392 (2005); Effects of Complex
Trauma, Nat’l Child Traumatic Stress Network, https://www.nctsn.org/what-is-child-trauma/trauma-types/complex-
trauma/effects (last visited Nov. 14, 2018); Sheryl Kataoka et al., Responding to Students with PTSD in Schools, 21
CHILD & ADOLESCENT PSYCHIATRIC CLINICS N. AM. 119 (2012); Bessel A. Van der Kolk, Psychological Trauma
18, 96–98 (American Psychiatric Association Publishing) (2003); Ray Wolpow et al., The Heart of Learning and
Teaching: Compassion, Resiliency, and Academic Success 11 (2016), available at
http://www.k12.wa.us/compassionateschools/pubdocs/TheHeartofLearningandTeaching.pdf.
18
   Moira Szilagyi, et al., Health Care Issues for Children and Adolescents in Foster Care and Kinship Care, 136
PEDIATRICS 1142, 1146 (2015), available at
http://pediatrics.aappublications.org/content/pediatrics/early/2015/09/22/peds.2015-2656.full.pdf.
19
   See Children’s Bureau, U.S. Dep’t of Health and Human Servs., Developing a Trauma-Informed Child Welfare
System 7 (2015), available at https://www.childwelfare.gov/pubPDFs/trauma_informed.pdf.

                                                         49
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 50 of 75




       184.    Without these required screens and diagnostic services, Defendants have no way to

timely identify youth with mental and behavioral health needs, and consequently no way to ensure

that such children receive prompt treatment.

       185.    When Defendants do provide mental and behavioral health screenings, these

services often come too late. Notwithstanding Defendants’ legal obligation to promptly provide

required screening and diagnostic services, in Kansas, screening and diagnostic services are

routinely delayed until a child receives a stable or permanent placement. This means that children

who are held in temporary placements, sometimes for weeks or months, are denied access to the

mental health screening and diagnostic services – and, consequently, the mental health treatment

– they desperately need. Defendants’ churning practice creates an impenetrable barrier to promptly

accessing services mandated under the Medicaid Act.

       186.    Underscoring Defendants’ systemic failure to meet their obligations under the

Medicaid Act, according to the April 2017 state audit, DCF has not even developed the processes

or maintained the data necessary to track whether children have or have not received their

mandated screens and diagnostic services.

    Defendants Fail to Provide Required Mental Health and Behavioral Health Treatment.

       187.    When foster children are identified as having mental and behavioral health needs,

they often do not receive medically necessary mental and behavioral health treatment. And, as

indicated in an April 2017 audit, when mental and behavioral health services are provided, they

are often “delayed or infrequent.” These systemic failures are due to several factors: a shortage of

mental health services, the churning problem, and/or administrative barriers.

       188.    The Mental Health Task Force recognized in a January 2018 report that “providing

crisis intervention and prevention services to children in a natural setting such as school, home, or



                                                 50
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 51 of 75




community is necessary to effectively treat children and promote healthy development.” Yet that

same report found “the range of [community-based] options available was limited, restricting the

continuum of care.”

       189.    Additionally, a DCF audit in April 2017 found an insufficient range of services as

well as inadequate coordination and communication between case managers, support staff, and

foster parents blocking access to these community-based mental health services. Transportation

issues, for instance, impede the delivery of mental health services. The January 2018 Kansas Child

Welfare System Task Force Report explained that “[w]hile DCF and the contractors are to be

credited for being aware of the services that are available, caseload, funding, and transportation

issues are keeping the full amount of services needed from being delivered.”

       190.    In addition, there is often insufficient system capacity to meet the mental health

needs of children in foster care. This lack of capacity results in long wait times for services. A

representative of DCF contractor SFCS noted in 2015 that it “experienced longer waiting time to

engage services in the communities for behavioral health needs,” particularly for youth with

intellectual and developmental disabilities and/or serious emotional disturbance, “leaving children,

youth and families to struggle keeping all parties safe.”

       191.    A representative of DCF contractor SFCS further stated in October of 2017 that the

lack of a standardized protocol governing “the undefined term ‘medical necessity’ sometimes

results in denying mental health treatment to a child.”

       192.    For children with more acute mental health needs, Defendants often fail to maintain

an adequate number of available beds in Psychiatric Residential Treatment Facilities (“PRTFs”).

In fact, Defendants decreased their capacity of PRTF beds by 65% between 2011 and the end of

2017; as a result, children wait weeks or months for a needed placement and medically necessary



                                                 51
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 52 of 75




inpatient mental health treatment. As of February 1, 2018, for example, SFCS and KVC together

had a total of twenty-four children who had met the criteria for a PRTF but were placed on a

waitlist. The Children’s Continuum of Care (“CCC”) Task Force acknowledged in December 2017

that there should be an “[i]ncrease in PRTF bed capacity,” with waitlists “shorten[ed] or

eradicate[d],” and recommended that “KDADS conduct data and trend analysis on PRTF bed

utilization and waiting lists to determine the need” and plan “[t]he number of additional beds.”

Describing the challenges it faced in 2015, a SFCS representative stated that “[i]t is extremely

unfortunate to be in a position to not have access to the services needed for the children and youth

we serve.” Without an increase in capacity, challenges in accessing higher levels of care will

continue.

       193.    As the CCC Task Force recognized in 2017, while awaiting PRTF placement,

children often bounced from one foster care provider to another, including through night-to-night

placements. The Task Force further noted that, while they are waiting, untreated and without a

stable placement, children’s symptoms can escalate, progressing from non-emergent to acute and

requiring hospitalization. Additionally, according to the same CCC Task Force report, when a

PRTF or hospital bed cannot be accessed, a child may even be kept in a juvenile justice facility for

delinquent youth.

       194.    At the same time, as noted in the minutes of a Mental Health Medication Advisory

Committee meeting in August of 2017, Defendants fail to provide appropriate alternative options

to PRTFs, particularly for children with serious emotional, developmental, and/or intellectual

needs. In some cases, as stated in an October 2017 report, PRTFs reject children whose behavioral

issues they deem too severe. Upon information and belief, no other placements exist to meet the

needs of these children in DCF custody.



                                                52
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 53 of 75




       195.    In other cases, upon information and belief, children whose needs could be met in

a therapeutic foster home or other foster home with readily available mental health service supports

are sometimes placed or kept in PRTFs because no such housing exists. This results both in the

inappropriate placement in PRTFs of youth whose needs could be met in a less restrictive setting

and in additional strain on PRTF capacity.

       196.    As acknowledged in a January 2018 Mental Health Task Force report and the CCC

Task Force report of December 2017, when youth are placed in PRTFs, some are pushed out too

soon, having received incomplete or inadequate treatment and without appropriate step-down

services to support them in their transition. For example, Named Plaintiff Z.Z. was placed in a

PRTF but her stay was artificially cut short, and without any appropriate step-down placements,

Z.Z. was subjected to a string of night-night placements upon her discharge from the PRTF.

       197.    Further, as noted in the January 2018 Mental Health Task Force Report, very few

PRTF locations offer case management, therapy, family education and support, and other aftercare

services in the immediate community. The failure to properly support youth transitioning from

PRTFs compromises their mental health and creates a cycle that sends children into temporary,

unstable placements when foster parents are unwilling or unable to care for children with unmet

mental health needs, or back to a PRTF, impeding the individual children’s treatment and

exacerbating the systemic shortage of beds.

       198.    Even youth with less intensive mental health needs experience systemic barriers to

accessing the mental and behavioral health treatment they need. Upon information and belief,

children in foster care in Kansas often must wait to begin treatment until they are in a stable or

non-temporary placement, meaning that their access to care is often denied when they need it the

most – shortly after they are separated from their families, or when they are experiencing a period



                                                53
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 54 of 75




of extended disruption and instability through multiple short-term placements and night-to-night

stays.

         199.   For example, a legislative audit described a child “with extreme, trauma-related

emotional and behavioral issues [who] inconsistently received the therapy she needed because her

issues caused her to move to new foster homes frequently.” According to contractor staff,

“community mental health providers declined to provide her therapy during her short-term

placements because they doubted she would be able to make progress before the child moved

again. Additionally, she experienced gaps in treatment during each transition between placements,

as it took time for providers to send referrals for her, transfer her records, and get her intake

sessions scheduled.”

         200.   In addition, upon information and belief, Defendants’ practice of repeatedly

moving children among placements across the state often disrupts any mental health care that has

begun, and interferes with children’s ongoing relationships with their mental health care providers.

DCF has acknowledged that “[w]ith placement and school instability, the challenge for case

managers is referring to, securing and implementing wrap-around treatment services in a timely

manner. For instance, a placement move to a new CMHC catchment area will mean starting the

referral process for mental health services over again.” Even if individual children are able to

continue relationships with their mental health care providers, due to unmanageable caseloads,

often no one is available to transport a child to an appointment; this creates yet another barrier

between children and the mental health treatment that they need.

         201.   For instance, ten-year-old Named Plaintiff C.A. was diagnosed with PTSD and

ADD while in DCF custody, yet C.A. has been moved more than seventy times, significantly

disrupting necessary mental health treatment.



                                                54
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 55 of 75




        202.    Additionally, instead of ensuring necessary and legally mandated appropriate

treatment of foster children’s mental and behavioral health needs, Kansas often relies on the

overuse of psychotropic medications. These medications are powerful drugs such as antipsychotics

and antidepressants that act on the central nervous system and can affect cognition, emotions, and

behavior. Although the use of psychotropic medications should always be paired with evidence-

based and systemically monitored psychosocial interventions, children in foster care in Kansas are

routinely prescribed psychotropic medications by non-specialists in order to manage behavior.

        203.     Not only does churning disrupt mental health treatment, but the failure to provide

necessary mental health treatment to children in foster care exacerbates Kansas’ pervasive

problems with extreme housing disruption, because untreated mental health needs may lead to

additional placement disruptions.20 DCF describes “the challenge with caring for the children on

the wait list [for services], first and foremost, [as] stability in placement.” Foster parents may not

be equipped to respond to a child’s untreated mental health needs, and may feel that they cannot

keep the child and others safe with the behaviors they are displaying. As a result, the child’s

placement may change, often repeatedly. In a recurring cycle, this in turn can lead to further mental

health challenges including mood difficulties, aggression, low self-image, and attachment issues.21




20
   Shannon Dorsey, et al., Children, Youth, and Family News, Am. Psychological Ass’n (2012), Trauma-Focused
Cognitive Behavioral Therapy with Youth in Foster Care: The Impact of Caregiver Engagement, available at
https://www.apa.org/pi/families/resources/newsletter/2012/01/winter.pdf.
21
   David M. Rubin, Amanda O’Reilly, R., Xianqun Luan, & A. Russel Localio, The Impact of Placement Stability
on Behavioral Well-Being for Children in Foster Care, 119 PEDIATRICS 336, 336, 341-43 (2007); Rae R. Newton,
Alan J. Litrownik & John A. Landsverk, Children and Youth in Foster Care: Disentangling the Relationship
Between Problem Behaviors and Number of Placements, 24 CHILD ABUSE AND NEGLECT 1363, at 1363-64, 1371-73
(2000); Joseph P. Ryan & Mark F. Testa, Child Maltreatment and Juvenile Delinquency: Investigating the Role of
Placement and Placement Instability, 27 CHILDREN AND YOUTH SERVICES REVIEW 227, 230, 244-45 (2005).


                                                     55
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 56 of 75




        204.    Research also shows that untreated mental health conditions can cause children to

run away from their foster care placements, leaving them vulnerable to homelessness, trafficking,

and involvement in the juvenile justice system.22

        205.    Defendants are aware that they are failing to meet the mental health needs of

children in foster care in Kansas. For example, Kansas’ own Mental Health and Continuum of

Care Task Forces have explicitly identified problems including the need for trauma-informed care,

limited array of available services, inadequate PRTF capacity, and unacceptably long waitlists.

Meanwhile, DCF’s foster care contractors report that service interventions are needed in the area

of mental health, noting, for example, particular challenges with accessing higher levels of care

when children need them, excessive wait times to receive services, and high usage of medication

for foster youth.

        206.    As a KVC representative stated in October of 2017, “[t]he greatest area for

improvement in the foster care system is that more effective interventions are needed in the mental

health area.”

        207.    Despite such information and notice and despite the relevant legal mandates,

Defendants have failed to take adequate actions to correct these broad failings and to provide or

arrange for the screenings, diagnostic services, and treatment that children in foster care in Kansas

need. These failures are harming the children in their care and imposing an unreasonable risk of

ongoing harm.




22
  Theodore P. Cross, et al., Why Do Children Experience Multiple Placement Changes in Foster Care? Content
Analysis on Reasons for Instability, 7 JOURNAL OF PUBLIC CHILD WELFARE 39, 48, 53 (2013).

                                                     56
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 57 of 75




D. Three Additional Structural Failures Cross Over, Contribute To, and Exacerbate the
   Churning and Mental Health Services Failures.

       208.    Three additional structural failures cross over the two fundamental problems

addressed in this Complaint, and contribute to and exacerbate the harms and dangers of extreme

housing deprivation and the denial of mental health screenings, diagnostic services, and treatment:

(1) excessive workloads, turnover and inadequate monitoring of children and their caregivers by

frontline case workers; (2) the failure to directly oversee private providers; and (3) the failure to

track and maintain accurate and timely data.

    Defendants’ Practice of Excessive Caseworker Caseloads, Turnover and Inadequate
                                       Monitoring

       209.    DCF maintains a known policy, custom, pattern or practice of excessive workloads

of its frontline case manager workforce, which impedes caseworkers’ ability to monitor the safety

and well-being of the foster children assigned to them, and their ability to provide basic support to

foster parents. The excessive workloads and high turnover of caseworkers significantly contribute

to and exacerbate the harms and risks of harm to children alleged in this Complaint.

       210.    Former DCF Secretary Meier-Hummel agrees that Kansas caseworkers’ ability to

accomplish their jobs when forced to juggle so many cases is “an issue for sure.” While she was

the DCF Secretary, she stated on October 31, 2018, that “[i]f we don’t have an adequate workforce

and they’re asked to do too much, [that] is when children’s safety is compromised.”

       211.    Once in foster care in DCF’s protective custody, by definition, children are highly

vulnerable and without adequate family protection. Once they enter the State’s custody,

caseworkers (provided under contract with the two lead provider agencies, KVC and SFCS), are

responsible for ensuring their safety and well-being. As noted in the April 2017 Performance Audit

Report, “case management staff develop and oversee children’s case plans, refer children for

                                                 57
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 58 of 75




physical and mental health services, supervise visits between parents and children, write court

reports and testify in court proceedings.” Consistently, caseworkers are required to complete initial

and ongoing assessments of children and their families; develop and implement case plans;

facilitate and coordinate visits with children and their caregivers; prepare children for placement

moves; provide intervention in crisis situations; support resource families to maintain placements;

assess ongoing case plan goals and permanency options; and maintain written documentation in

the child’s and family’s case record.

       212.    To perform these essential functions, as noted in a state audit report in April 2017,

“[i]t is important [that] case management staff have reasonable caseloads, so they can provide each

child the quality of services and individual attention they need.” Professional standards, as

promulgated by the Child Welfare League of America, recommend that foster care caseworkers

have workloads that range from twelve to fifteen children per caseworker in order to fulfill their

responsibilities. Standards of the Council on Accreditation recommend that caseworkers have

workloads between eight and fifteen children, depending on the level of need of the children.

       213.    An April 2017 state audit report found that, in Kansas, “[c]ase managers’ maximum

caseloads frequently exceeded 30 cases during fiscal years 2014-2016.” Subsequent reports reveal

that workloads have continued to increase. A media report in November 2017 found that

caseworkers responsible for as many as forty-three and fifty-seven children found it impossible to

complete each monthly visit as well as case plans, court hearings and meetings with families. That

same month, a local magistrate judge explained to the Child Welfare System Task Force that

“[c]aseworkers are carrying enormous caseloads that prevent the attention these kids require.” In

February 2018, a news report found that “[c]aseworkers who have quit the agency and its

subcontractor KVC have complained of caseloads of up to seventy at a time.”



                                                 58
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 59 of 75




        214.   Numerous press articles describe caseworker turnover, low morale, and all the harm

caused to children in DCF care. A March 2017 news article reported that “DCF has cut its social

worker positions by 20 percent, despite an additional 33 percent increase in children entering the

system during the past five years. Experienced social workers have left in droves.” A July 2018

news article reported that DCF still had seventy-six vacant child protection positions in June of

2018.

        215.   Additionally, the data likely under-reports the actual caseloads of foster care

caseworkers assigned to children. For example, according to the April 2017 state audit, caseworker

supervisors, against practice standards, often carry caseloads of children on top of their own

supervisory workloads, skewing caseload data.

        216.   With frequently excessive workloads, the caseworkers often do not have time to

perform essential tasks to protect children’s safety and well-being, such as visit with children in

their placements, ensure children are adjusting in new placements, ensure children are attending

mental health appointments, facilitate follow-up behavioral health services, coordinate visits

between children and their parents and siblings, and attend to other issues that may threaten the

well-being of a child. As the January 2018 Report of the Child Welfare System taskforce found,

“[e]xcessive caseloads and limited funding affect timely response for needed services.” Similarly,

that same report notes that “mental health services are especially needed” and that “caseload[]

issues . . . are keeping the full amount of services needed from being delivered.”

        217.   Excessive workloads also prevent caseworkers from providing basic support to

foster parents. For example, a July 2016 legislative audit report showed that only thirteen percent

of a sample of Kansas foster families had confirmed and completed documented visits from the

caseworker assigned to support the foster family. In another example, as noted in the April 2017



                                                59
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 60 of 75




legislative audit report, “DCF’s case review for the federal CFSR, our targeted file review, and our

stakeholder survey all indicated poor communication and coordination between licensed case

managers, support staff, and foster parents sometimes prevented children from receiving services

they needed.” Similarly, in a 2018 Report to the Child Welfare Task Force, “[t]he working group

heard and received testimony on lags in communication or misinformation between DCF and

stakeholders that negatively affected persons and service providers such as foster parents,

grandparents, attorneys and clinicians, to name a few.”

       218.     According to DCF data, in 2016, 26% of the children who were in foster care for

all 12 months had three or more case managers. Upon information and belief, children continue to

experience turnover among assigned caseworkers today. Frequent changes in caseworkers,

combined with their high workloads, further inhibit caseworkers’ ability to do their job monitoring

the safety and well-being of foster children and to support foster parents.

       219.     Given the critical role caseworkers play in ensuring the safety and well-being of

foster children in DCF’s protective custody – including visiting children, maximizing placement

stability, supporting foster parents, and coordinating the delivery of mental health services – the

high caseloads and turnover of caseworkers significantly contribute to and worsen the practice of

extreme housing disruption and the denial of mental health screens, diagnostic services, and

treatment.


              Defendants Fail to Adequately Oversee Private Contract Providers.

       220.     As an April 2017 state audit report stated, DCF is “ultimately responsible for the

state’s foster care system” even though Kansas has privatized most of the day-to-day operations.

“The foster care contracts and state law specify the department has ultimate responsibility for the

well-being of children, the quality of the services, and the overall success of the foster care


                                                60
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 61 of 75




system.” DCF’s lead contractors, KVC and SFCS, provide case management, placement and

service coordination for Kansas foster children statewide.

       221.    DCF contracts with KVC and SFCS to provide case management services, which

include the obligation to “develop and oversee progress on case plans for children in foster care

and their families.” KVC and SFCS subcontract with child placing agencies to provide placements

for foster children in DCF custody. “Child placing agencies recruit and sponsor foster homes. They

help the case management contractors find a placement for children placed in DCF custody. Child

placing agencies also assist homes with licensing and are charged with regularly visiting foster

families.” KVC and SFCS monitor children in those placements, and are responsible for “directing

clients to appropriate services (such as family preservation and mental health services).”

       222.    In fiscal year 2016, “about $154 million was paid [by DCF] to foster care

contractors to provide placement (reintegration, foster care, and adoption) and case management

services.”

       223.    DCF’s contracts with KVC for “Reintegration/Foster Care/Adoption Services”

provide for a “monthly prospective base rate for term July 1, 2017 through June 30, 2018 [of]

$810,000.00 per month” for the Kansas City Region and “$920,500.00 per month” for the East

Region. The contracts further provide for a “monthly prospective case rate [of] $1,342.00 per out

of home placement per month” for the Kansas City Region and “$1,558.00 per out of home

placement per month” for the East Region. DCF’s current contract with KVC extends through at

least September 2019.

       224.    DCF’s contracts with SFCS for “Reintegration/Foster Care/Adoption Services”

provide for a “monthly prospective base rate for term July 1, 2017 through June 30, 2018 [of]

$898,860.00 per month” for the West Region and “$725,000.00 per month” for the Wichita



                                                61
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 62 of 75




Region. The contracts further provide for a “monthly prospective case rate [of] $1,726.00 per out

of home placement per month” for the West Region and “$1,666.00 per out of home placement

per month” for the Wichita Region. DCF’s current contract with SFCS extends at least September

2019.

        225.    As an April 2017 state audit makes clear, DCF “must actively oversee the

contractors and evaluate their performance. That oversight includes ensuring children are placed

in appropriate settings, children’s physical and mental health needs are addressed, and permanency

is secured for them in a timely manner.”

        226.    DCF maintains a structural deficiency of a known, dangerous policy, custom,

pattern or practice of failing to oversee private contract providers adequately, which significantly

contributes to and exacerbates the dangers of churning and failing to ensure children receive mental

health screening, diagnostic services, and treatment alleged in this Complaint.

        227.    An April 2017 state audit report found that “DCF did not collect and maintain the

data it needed to effectively oversee the case management contractors.” For example, DCF requires

contractors to “place each child in the foster home nearest his or her removal home that provided

the best fit, as well as to ensure each child received the physical and mental health screenings,

assessments, and referrals he or she needed. However, DCF did not develop the processes or

maintain the data necessary to ensure these things happened for all children.”

        228.    DCF’s contracts with KVC and SFCS provide that, if KVC or SFCS “fails to

provide all of the goods and services under [the contract] as amended, then DCF may proceed to

institute such corrective action as it deems reasonably appropriate to ensure the requirements of

the contract are met.”




                                                62
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 63 of 75




       229.    The contracts further state that if KVC or SFCS fails to provide the required goods

and services, “DCF may assess a penalty based on DCF internal audit recommendations, in

addition to any damages it may incur as a result of . . . non-performance, including the need to

obtain such goods and services for children and families outside the scope of the contract.”

       230.    The contracts also require that, subsequent to the close of the fiscal year, KVC and

SFCS “shall provide to DCF any and all documentation requested by DCF” for the purposes of

conducting an annual audit. Under the contracts, “audits performed by DCF may include audits of

contract performance, i.e., compliance with terms and conditions of the contract with DCF

including accomplishment of federal and state outcomes related to children and families.”

       231.    Additionally, “[t]he foster care contracts allow DCF to request and approve a

performance improvement plan when a contractor does not meet federal outcome requirements or

when [DCF] identifies problems through any of its oversight processes.” DCF “may assess

financial penalties if a contractor fails to meet its goals for two consecutive quarters, and may

terminate the contract if the contractor fails to meet them by the end of the state fiscal year in

which the plan was implemented.”

       232.    According to the April 2017 state audit report, “DCF has not been aggressive in

addressing the problems it identified with its contractors.” The report further noted that “DCF has

only required two performance improvement plans since 1997 . . . despite the fact the contractors

did not meet federal outcome benchmarks in several years,” including federal requirements related

to timeliness and stability and including known failures to ensure the provision of mental and

behavioral health services.




                                                63
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 64 of 75




       233.     DCF has directly failed to monitor and oversee its contractors in order to remedy

the known problems of churning and the failure to provide mental health screening, diagnostic

services, and treatment to Plaintiffs and members of the General Class and Mental Health Subclass.

       234.     DCF has failed to pursue effective remedies from its contractors, including specific

corrective actions, financial penalties resulting in measurable improvement, or contract

termination in response to these known dangers. DCF has effectively ignored these specific foster

care system dangers.

       235.     In the wake of the alleged rape of a thirteen-year-old girl at KVC’s Olathe office,

where she was forced to sleep in a conference room overnight in May 2018, a September 19, 2018

news article reported that since Kansas privatized its child welfare system in the mid-1990s, DCF

has only penalized a contractor financially once.

       236.     DCF has failed and continues to fail to directly monitor and oversee the financial

and programmatic operations and outcomes of KVC, SFCS, and the other private organizations

that contract to provide housing and other services to children in DCF’s care. This failure

significantly contributes to and exacerbates the harms and risks of harm to children alleged in this

Complaint.

              Defendants’ Failure to Accurately Track, Monitor, and Share Data

       237.    Defendants’ known failure to accurately track, monitor, and share current data is a

structural deficiency that cuts across the systemic problems with placement stability; mental health

care; workloads, monitoring, and visits; and contract oversight. As result, data failures

significantly contribute to and exacerbate the harms and risks of harm to children alleged in this

Complaint. As DCF stated in an October 2018 update to the Child Welfare System Task Force,

“[o]ur current system was built 30 years ago, prior to the internet, and it [is] on a mainframe



                                                64
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 65 of 75




system. Current IT staff are unable to fix issues that arise within our system because it is so

outdated. The current system is a barrier to our staff, and ultimately, puts children in danger.”

       238.    Data failures contribute to churning. As identified in the Report of the Child

Welfare System Task Force to the 2018 Kansas Legislature in January 2018, “[a]n antiquated set

of various computer systems within the DCF prevents communication between computers within

DCF, as well as between DCF and the two child welfare system contractors[,]” KVC and SFCS.

As found in the Legislative Post Audit Performance Audit Report in April 2017, “DCF could not

monitor if children were placed in appropriate homes, in part because it did not collect integrated

information about foster homes.” Moreover, “[t]he case management contractors [KVC and SFCS]

may not have had information about all potential foster homes when making placement decisions.”

       239.    Additionally, “DCF did not have a complete dataset it could easily access to show

where all children in their custody had been placed.” Moreover, “DCF’s data on licensed foster

homes was outdated and missing important information about the number of open beds” available

to place children.

       240.    Data failures also contribute to problems of ensuring mental health and behavioral

health screenings, diagnostic services, and treatment. For example, an April 2017 audit found that

case management contractors failed to consistently document children’s mental health needs and

services in their files and instead relied heavily on verbal communication.

       241.    In addition, data failures also contribute to problems of monitoring monthly visits.

As a July 2016 Audit Report found: “For 114 cases (59%), because of poor documentation,

[auditors of DCF from the Legislative Division of Post Audit] could not tell whether some monthly

visits happened or [they] questioned the quality of the visit.” The Report further stated: “Poor

documentation makes it difficult for DCF and case management contractors to monitor child



                                                 65
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 66 of 75




placing agencies and ensure the safety of the children in foster care.” It explained that “case

management staff may not always be completing or documenting required monthly visits, which

puts children at risk of harm while in DCF care.”

        242.    Finally, data failures contribute to inadequate contract monitoring. As the April

2017 Audit Report found, “DCF’s monitoring processes did not capture important management-

level information.” The Report “showed the department [DCF] expected the contractors to ensure

children were placed in appropriate homes and their well-being, but did not maintain data to

monitor whether this occurred.” Additionally, “DCF could not monitor if children were placed in

appropriate homes, in part because it did not collect integrated information [or data] about foster

homes.”

                                   VI. CAUSES OF ACTION
                             FIRST CAUSE OF ACTION
              Substantive Due Process Under the Fourteenth Amendment
[Brought by All Named Plaintiffs and the General Class Against Governor Kelly and DCF
                                  Secretary Howard]

        243.    Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        244.    The state assumes an affirmative duty under the Fourteenth Amendment to the

United States Constitution to protect a child from harm and to keep a child reasonably free from

harm and risks of harm when it takes that child into foster care custody.

        245.    The foregoing actions and inactions of Defendants Kelly and Howard, in their

official capacities, who directly and indirectly control and are responsible for the policies of DCF,

constitute a failure to meet their affirmative duty to protect from harm and keep reasonably free

from harm and risk of harm all Named Plaintiffs and General Class members. These failures are a




                                                 66
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 67 of 75




substantial factor leading to, and proximate cause of, the violation of the constitutionally-protected

liberty interests of the Plaintiffs.

        246.    The foregoing actions and inactions of Defendants Kelly and Howard, in their

official capacities, constitute a pattern, custom, policy and/or practice that are contrary to law and

any reasonable professional standards, are substantial departures from accepted professional

judgment, and are in deliberate indifference to known harms and imminent risk of known harms

and to Plaintiffs’ and the General Class’s constitutionally protected rights and liberty interests,

such that Defendants were plainly placed on notice and chose to ignore the dangers in a manner

that shocks the conscience.

        247.    As a result of Defendants Kelly and Howard’s actions and inactions, Plaintiffs have

been harmed or are at continuing and imminent risk of harm and have been deprived of their

substantive due process rights guaranteed by the Fourteenth Amendment, including but not limited

to the right to be reasonably free from harm while in state custody.


                            SECOND CAUSE OF ACTION
                                      Medicaid Act
      [Brought by All Named Plaintiffs and the General Class Against All Defendants]


        248.    Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        249.    Defendants have failed to promptly provide or otherwise arrange for Plaintiffs and

the members of the General Class to receive, upon entry to foster care, early and periodic screening

and diagnostic services that would determine the existence of trauma-related physical or mental

illnesses or conditions, in violation of 42 U.S.C. §§ 1396a(a)(8), 1396a(a)(10)(A),

1396a(a)(43)(B), (C), 1396d(a)(4)(B), 1396d(a)(13), 1396d(r)(1), and 1396d(r)(5).



                                                 67
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 68 of 75




        250.    The foregoing actions and inactions of Defendants, in their official capacity,

constitute a pattern, custom, policy and/or practice that deprives Named Plaintiffs and the General

Class of the enforceable rights conferred on them by the EPSDT provisions of the federal Medicaid

Act to promptly receive trauma-related early and periodic screening and diagnostic services upon

entry to foster care.


                             THIRD CAUSE OF ACTION
                                      Medicaid Act
      [Brought by All Named Plaintiffs and the General Class Against All Defendants]


        251.    Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        252.    Defendants have failed to promptly provide or otherwise arrange for Plaintiffs and

the members of the General Class to receive early and periodic mental and behavioral health

screening that would determine the existence of physical or mental illnesses or conditions,

including trauma-related illnesses or conditions, in violation of 42 U.S.C. §§ 1396a(a)(8),

1396a(a)(10)(A), 1396a(a)(43)(B), (C), 1396d(a)(4)(B), and 1396d(r)(1).

        253.    The foregoing actions and inactions of Defendants, in their official capacity,

constitute a pattern, custom, policy and/or practice that deprives Named Plaintiffs and the General

Class of the enforceable rights conferred on them by the EPSDT provisions of the federal Medicaid

Act to promptly receive ongoing early and periodic mental and behavioral health screening,

including trauma-related screening.




                                                 68
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 69 of 75




                           FOURTH CAUSE OF ACTION
                                     Medicaid Act
[Brought by Named Plaintiffs M.B., S.E., M.J., R.R., R.M., C.A., E.B., J.P., Z.Z., B.B., and
       M.A. and the Mental Health Treatment Subclass Against All Defendants]

        254.    Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        255.    Defendants have failed to provide or otherwise arrange for Plaintiffs and the

members of the Mental Health Treatment Subclass to promptly receive medically necessary

behavioral and mental health services, including intensive, community, and home-based mental

health services, that would correct or ameliorate their mental health illnesses or conditions, in

violation of 42 U.S.C. §§ 1396a(a)(8), 1396a(a)(10)(A), 1396a(a)(43)(C), 1396d(a)(4)(B), and

1396d(r)(5).

        256.    The foregoing actions and inactions of Defendants, in their official capacity,

constitute a pattern, custom, policy and/or practice that deprive Named Plaintiffs M.B., S.E., M.J.,

R.R., R.M., C.A., E.B., J.P., Z.Z., B.B., and M.A. and the Mental Health Treatment Subclass of

the enforceable rights conferred on them by the EPSDT provisions of the federal Medicaid Act to

medically necessary mental and behavioral health treatment.

                                  VII. PRAYER FOR RELIEF

        257.    WHEREFORE, Plaintiffs respectfully request that the Court:

                  a. Assert jurisdiction over this action;

                  b. Order that Plaintiffs may maintain this action as a class action pursuant to

                      Rule 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure;

                  c. Declare unconstitutional and unlawful pursuant to Rule 57 of the Federal

                      Rules of Civil Procedure:




                                                  69
Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 70 of 75




             i.   Defendants Kelly and Howard’s violation of Named Plaintiffs’ and the

                  General Class’s substantive due process rights to be free from harm and

                  unreasonable risk of harm under the Due Process Clause of the

                  Fourteenth Amendment to the U.S. Constitution;

             ii. Defendants’ violation of Named Plaintiffs’ and the General Class’s

                  rights   under   42    U.S.C.    §§    1396a(a)(8),     1396a(a)(10)(A),

                  1396a(a)(43)(B), (C), 1396d(a)(4)(B), 1396d(a)(13), 1396d(r)(1), and

                  1396d(r)(5);

             iii. Defendants’ violation of Named Plaintiffs’ and the Mental Health

                  Treatment Subclass’s rights under 42 U.S.C. §§ 1396a(a)8,

                  1396a(a)(10)(A), 1396a(a)(43)(C), 1396d(a)(4)(B), and 1396d(r)(5).

        d. Preliminarily and permanently enjoin Defendants from subjecting Plaintiffs

           to practices that violate their rights and order appropriately tailored remedies

           directed at Defendants to ensure Defendants’ future compliance with their

           obligations to Plaintiffs, including, but not limited to, the following:

 RELIEF REQUESTED FOR GENERAL CLASS:
             i. Enter a permanent injunction requiring that Defendants (1) end the

                  practice of subjecting children to extreme housing disruption, including

                  short-term and night-to-night placements, (2) conduct an expert

                  workload study to determine the workload(s) necessary to conduct

                  required visits and monitoring of foster children, coordinate mental

                  health services for children, and support foster parents; (3) implement

                  staff hiring and retention strategies to maintain the workload(s)

                  identified by the workload study; (4) design and implement a plan to

                                        70
Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 71 of 75




                provide direct oversight over the contracts with DCF’s private providers

                concerning placement stability and delivery of mental health services;

                (5) create a single, cross-system, web-based, integrated case

                management and data reporting system which can be used by DCF,

                KDHE and KDADS to efficiently and effectively collect and share

                information concerning children and their placement and treatment

                needs, placement availability and matching, and mental health service

                needs and providers; (6) provide, upon entry to foster care, initial

                trauma-related screening and diagnostic services to all children in foster

                care in DCF custody; and (7) provide early and periodic mental and

                behavioral health screening, including periodic trauma-related

                screening, to all children in foster care in DCF custody.

 RELIEF REQUESTED FOR MENTAL HEALTH TREATMENT SUBCLASS:

             ii. Enter a permanent injunction requiring that Defendants establish and

                implement trauma-informed practices to ensure that all members of the

                Mental Health Treatment Subclass receive access to the medically

                necessary mental health treatment services to which they are entitled

                under the EPSDT provisions of the federal Medicaid Act by taking steps

                including, but not limited to: (1) conducting a current network adequacy

                study to identify specific shortages in the number and array of mental

                health treatment services for children in DCF custody, including

                providers of such treatment services and facilities such as PRTFs; and

                (2) filling any identified gaps in the network adequacy study.



                                      71
   Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 72 of 75




    FURTHER RELIEF REQUESTED:

                iii. The provisions of the Court order entered pursuant to Federal Rule of

                    Civil Procedure 65(d) shall be monitored by a neutral expert monitor

                    appointed by the Court. In addition, the Court shall have continuing

                    jurisdiction to oversee compliance with that Order;

           e. Award to Plaintiffs the reasonable costs and expenses incurred in the

               prosecution of this action, including reasonable attorneys’ fees and costs,

               pursuant to 28 U.S.C. § 1920 and 42 U.S.C. § 1988, and Federal Rules of

               Civil Procedure 23(e) and (h); and

           f. Grant such other equitable relief as the Court deems just, necessary, and

               proper to protect Plaintiffs from further harm while in Defendants’ custody

               and care.

DATED:    September 6, 2019
                                       Respectfully submitted,

                                       KANSAS APPLESEED CENTER FOR LAW
                                       AND JUSTICE, INC.

                                       _/s/ Teresa A. Woody______________________
                                       Teresa A. Woody
                                       KS Bar ID 16949
                                       KS District Bar No. 16949
                                       Larry R. Rute
                                       KS Bar ID No. 8105
                                       KS District Bar No. 08105
                                       211 East 8th Street, Suite D
                                       Lawrence, KS 66044
                                       P: (785) 856-0917
                                       twoody@kansasappleseed.org
                                       larry@adrmediate.com

                                       LAW OFFICE OF LORETTA BURNS-
                                       BUCKLEW
                                       Loretta Burns-Bucklew

                                         72
Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 73 of 75




                              MO Bar ID No. 32053
                              KS District Bar No. 78800
                              401 West 89th Street
                              Kansas City, MO 64114
                              P: (816) 384-1198
                              loribblawkc@gmail.com

                              NATIONAL CENTER FOR YOUTH LAW
                              Leecia Welch (admitted pro hac vice)
                              CA Bar ID No. 208741
                              Poonam Juneja (admitted pro hac vice)
                              CA Bar ID No. 300848
                              Freya Pitts (admitted pro hac vice)
                              CA Bar ID No. 295878
                              405 14th Street, 15th Floor
                              Oakland, CA 94612
                              P: (510) 835-8098
                              F: (510) 835-8099
                              lwelch@youthlaw.org
                              pjuneja@youthlaw.org
                              fpitts@youthlaw.org

                              CHILDREN’S RIGHTS, INC.
                              Ira Lustbader (admitted pro hac vice)
                              NY Bar ID No. 2516946
                              Marissa C. Nardi (admitted pro hac vice)
                              NY Bar ID No. 5173265
                              Jonathan M. King (admitted pro hac vice)
                              NY Bar ID No. 5119847
                              Stephen A. Dixon (admitted pro hac vice)
                              LA Bar ID No. 18185
                              88 Pine Street, 8th Floor
                              New York, NY 10005
                              P: (212) 683-2210
                              F: (212) 683-4015
                              ilustbader@childrensrights.org
                              mnardi@childrensrights.org
                              jking@childrensrights.org
                              sdixon@childrensrights.org

                              DLA PIPER LLP (US)
                              David S. Sager (admitted pro hac vice)
                              NJ Bar ID No. 007361992
                              William J. Diggs (admitted pro hac vice)
                              NJ Bar ID No. 013392010
                              51 John F. Kennedy Parkway, Suite 120

                                73
Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 74 of 75




                              Short Hills, NJ 07078
                              P: (973) 520-2570
                              F: (973) 215-2604
                              david.sager@dlapiper.com
                              william.diggs@dlapiper.com

                              ATTORNEYS FOR PLAINTIFFS




                                74
     Case 2:18-cv-02617-JWL-GEB Document 63 Filed 09/06/19 Page 75 of 75




                                CERTIFICATE OF SERVICE

I hereby certify that on September 6, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will send a notice of electronic filing to counsel

for all Defendants.

                                              /s/ Teresa A. Woody

                                              Attorney for Plaintiffs




                                                 1
